Exhibit 10.2

 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT

 

by and among

 

OPINION RESEARCH CORPORATION, ORC INC.,

MACRO INTERNATIONAL INC., ORC PROTEL, INC.,

SOCIAL AND HEALTH SERVICES, LTD., ORC HOLDINGS, LTD. AND

O.R.C. INTERNATIONAL LTD.

 

and

 

ALLIED CAPITAL CORPORATION

 

May 4, 2004

 

--------------------------------------------------------------------------------

 

$10,000,000 Secured Subordinated Notes due November 4, 2007 of Opinion Research
Corporation



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page 1


--------------------------------------------------------------------------------

ARTICLE I. - DEFINITIONS

   1    

SECTION 1.1

   DEFINED TERMS    1    

SECTION 1.2

   TERMS GENERALLY    14

ARTICLE II. - THE INVESTMENT

   14    

SECTION 2.1

   FUNDING    14    

SECTION 2.2

   SENIOR DEBT    15    

SECTION 2.3

   REPAYMENT OF NOTES    15    

SECTION 2.4

   INTEREST ON NOTES    15    

SECTION 2.5

   DEFAULT INTEREST    15    

SECTION 2.6

   PREPAYMENT    15    

SECTION 2.7

   MANDATORY PREPAYMENT OF THE NOTES    15    

SECTION 2.8

   PAYMENTS    16    

SECTION 2.9

   TAXES    16    

SECTION 2.10

   USE OF PROCEEDS    18    

SECTION 2.11

   APPOINTMENT OF THE PARENT COMPANY    18

ARTICLE III. - CONDITIONS

   19    

SECTION 3.1

   CONDITIONS TO CLOSING    19

ARTICLE IV. - REPRESENTATIONS AND WARRANTIES

   21    

SECTION 4.1

   ORGANIZATION    21    

SECTION 4.2

   AUTHORIZATION    21    

SECTION 4.3

   ENFORCEABILITY    21    

SECTION 4.4

   GOVERNMENTAL APPROVALS    21    

SECTION 4.5

   BORROWERS’ BUSINESS    22    

SECTION 4.6

   FINANCIAL CONDITION    22    

SECTION 4.7

   INDEBTEDNESS    22    

SECTION 4.8

   OWNERSHIP AND CONTROL    23    

SECTION 4.9

   NO MATERIAL ADVERSE CHANGE    23    

SECTION 4.10

   TITLE TO PROPERTIES; POSSESSION UNDER LEASES    23    

SECTION 4.11

   LITIGATION; COMPLIANCE WITH LAWS    23    

SECTION 4.12

   CONTRACTS, ETC.    24    

SECTION 4.13

   NO SIDE AGREEMENT; AFFILIATE TRANSACTIONS    25    

SECTION 4.14

   INVESTMENT COMPANY ACT; PUBLIC UTILITY PARENT COMPANY ACT    25    

SECTION 4.15

   INSURANCE    25    

SECTION 4.16

   TAX RETURNS    25    

SECTION 4.17

   NO UNTRUE STATEMENTS OR MATERIAL OMISSIONS    25    

SECTION 4.18

   EMPLOYEE BENEFIT MATTERS    25    

SECTION 4.19

   ENVIRONMENTAL MATTERS    27    

SECTION 4.20

   LABOR MATTERS    27    

SECTION 4.21

   EMPLOYEES    27    

SECTION 4.22

   SOLVENCY    28    

SECTION 4.23

   LICENSES    28    

SECTION 4.24

   BROKERS    28    

SECTION 4.25

   INTELLECTUAL PROPERTY    28    

SECTION 4.26

   FOREIGN ASSETS CONTROL REGULATIONS AND ANTI-MONEY LAUNDERING    28

ARTICLE V. - LENDER REPRESENTATIONS

   29    

SECTION 5.1

   INVESTMENT    29    

SECTION 5.2

   AUTHORITY    29

 

i



--------------------------------------------------------------------------------

    SECTION 5.3    ACCREDITED INVESTOR    29

ARTICLE VI. - AFFIRMATIVE COVENANTS

   29    

SECTION 6.1

   EXISTENCE; BUSINESS AND PROPERTIES    29    

SECTION 6.2

   INSURANCE    30    

SECTION 6.3

   TAXES    30    

SECTION 6.4

   FINANCIAL STATEMENTS; REPORTS, ETC.    30    

SECTION 6.5

   LITIGATION AND OTHER NOTICES    32    

SECTION 6.6

   EMPLOYEE BENEFITS    33    

SECTION 6.7

   MAINTAINING RECORDS; ACCESS TO PROPERTIES AND INSPECTIONS    33    

SECTION 6.8

   COMPLIANCE WITH LAWS    33    

SECTION 6.9

   [INTENTIONALLY OMITTED]    34    

SECTION 6.10

   FURTHER ASSURANCES    34    

SECTION 6.11

   MAINTENANCE OF OFFICE OR AGENCY    34    

SECTION 6.12

   FINANCIAL RATIOS AND COVENANTS    34    

SECTION 6.13

   [INTENTIONALLY OMITTED]    35    

SECTION 6.14

   [INTENTIONALLY OMITTED]    35    

SECTION 6.15

   USE OF PROCEEDS    36    

SECTION 6.16

   LANDLORD WAIVERS; SUBORDINATION    36

ARTICLE VII. - NEGATIVE COVENANTS

   36    

SECTION 7.1

   INDEBTEDNESS    36    

SECTION 7.2

   LIENS    37    

SECTION 7.3

   SALE AND LEASE-BACK TRANSACTIONS    38    

SECTION 7.4

   INVESTMENTS    38    

SECTION 7.5

   MERGERS, CONSOLIDATIONS, SALES OF ASSETS, ACT OF DISSOLUTION    38    

SECTION 7.6

   DIVIDENDS AND DISTRIBUTIONS    39    

SECTION 7.7

   TRANSACTIONS WITH AFFILIATES    40    

SECTION 7.8

   BUSINESS OF CREDIT PARTIES AND SUBSIDIARIES    40    

SECTION 7.9

   INVESTMENT COMPANY ACT    41    

SECTION 7.10

   ACQUISITIONS    41    

SECTION 7.11

   PREPAYMENTS    41    

SECTION 7.12

   ADDITIONAL NEGATIVE PLEDGES.    41    

SECTION 7.13

   FISCAL YEARS    41    

SECTION 7.14

   STAY, EXTENSION AND USURY LAWS    41    

SECTION 7.15

   LIMITATION ON FOREIGN OPERATIONS    41    

SECTION 7.16

   INCONSISTENT AGREEMENTS; CHARTER AMENDMENTS    42    

SECTION 7.17

   LEASE OBLIGATIONS    42

ARTICLE VIII. - EVENTS OF DEFAULT AND REMEDIES

   42    

SECTION 8.1

   EVENTS OF DEFAULT    42    

SECTION 8.2

   WAIVERS    44    

SECTION 8.3

   ENFORCEMENT ACTIONS    44    

SECTION 8.4

   COSTS    45    

SECTION 8.5

   SET-OFF    45    

SECTION 8.6

   REMEDIES NON-EXCLUSIVE    45

ARTICLE IX. - MISCELLANEOUS

   45    

SECTION 9.1

   NOTICES    45    

SECTION 9.2

   SURVIVAL OF AGREEMENT    46    

SECTION 9.3

   BINDING EFFECT    46    

SECTION 9.4

   SUCCESSORS AND ASSIGNS    46    

SECTION 9.5

   EXPENSES; INDEMNITY    46    

SECTION 9.6

   WAIVER OF CONSEQUENTIAL AND PUNITIVE DAMAGES    47    

SECTION 9.7

   APPLICABLE LAW    47    

SECTION 9.8

   WAIVERS; AMENDMENTS    48    

SECTION 9.9

   INTEREST RATE LIMITATION    48

 

ii



--------------------------------------------------------------------------------

   

SECTION 9.10

   ENTIRE AGREEMENT    48    

SECTION 9.11

   WAIVER OF JURY TRIAL    48    

SECTION 9.12

   SEVERABILITY    49    

SECTION 9.13

   COUNTERPARTS    49    

SECTION 9.14

   HEADING    49    

SECTION 9.15

   JURISDICTION; CONSENT TO SERVICE OF PROCESS    49    

SECTION 9.16

   CONSENTS AND APPROVALS; DEFAULTS    50    

SECTION 9.17

   RELATIONSHIP OF THE PARTIES; ADVICE OF COUNSEL    50    

SECTION 9.18

   CONFIDENTIALITY    51    

SECTION 9.19

   REGISTRATION AND TRANSFER OF NOTES    51

 

EXHIBITS AND SCHEDULES

 

EXHIBIT A

--------------------------------------------------------------------------------

  

FORM OF LANDLORD ACCESS LETTER

--------------------------------------------------------------------------------

SCHEDULE 4.4

   GOVERNMENTAL APPROVALS

SCHEDULE 4.5

   BORROWERS’ BUSINESS

SCHEDULE 4.7

   INDEBTEDNESS

SCHEDULE 4.8

   OWNERSHIP AND CONTROL

SCHEDULE 4.9

   MATERIAL ADVERSE CHANGES

SCHEDULE 4.10

   LEASES

SCHEDULE 4.11

   LITIGATION

SCHEDULE 4.12

   CONTRACTS

SCHEDULE 4.13

   AFFILIATE TRANSACTIONS

SCHEDULE 4.15

   INSURANCE

SCHEDULE 4.18

   EMPLOYEE BENEFIT MATTERS

SCHEDULE 4.20

   LABOR MATTERS

SCHEDULE 4.21

   EMPLOYEES

SCHEDULE 4.25

   INTELLECTUAL PROPERTY

SCHEDULE 6.12(a)

   PREPAYMENT PENALTIES AND COSTS

SCHEDULE 6.12(e)

   APPROVED NON-CASH CHARGES

SCHEDULE 6.16(a)

   LANDLORD WAIVERS – EXCLUDED PROPERTIES

SCHEDULE 6.16(b)

   LANDLORD WAIVERS – INCLUDED PROPERTIES

SCHEDULE 7.4

   INVESTMENTS

SCHEDULE 7.6

   PERMITTED LOANS AND ADVANCES

 

iii



--------------------------------------------------------------------------------

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (this “Agreement”) is made as of May 4, 2004 by and among:
(i) Opinion Research Corporation, a Delaware corporation, ORC, Inc., a Delaware
corporation, Macro International Inc., a Delaware corporation, ORC ProTel, Inc.,
a Delaware corporation, Social and Health Services, Ltd., a Maryland
corporation, ORC Holdings, Ltd., an English company, O.R.C. International Ltd.,
an English company and each other Person hereafter joining this Agreement as a
“Borrower” (individually, a “Borrower” and collectively, the “Borrowers”), (ii)
Allied Capital Corporation, a Maryland corporation (“Allied Capital”).

 

RECITALS:

 

A. The Borrowers have requested that Allied Capital invest in the Borrowers the
aggregate sum of Ten Million Dollars ($10,000,000) in exchange for the Notes.
Allied Capital is willing to make such investment in the Borrowers on the terms
and conditions set forth herein.

 

B. The parties wish to set forth herein their understandings and agreements
pertaining to this transaction.

 

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Allied Capital and its
successors and assigns with respect to their interest in all or any part of any
of the Notes (as hereinafter defined) (individually, a “Holder” and
collectively, the “Holders”), the Borrowers hereby agree as follows:

 

ARTICLE I.

DEFINITIONS

 

SECTION 1.1 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“Act of Bankruptcy,” when used in reference to any Person, means the occurrence
of any of the following with respect to such Person: (a) such Person shall have
made an assignment for the benefit of his or its creditors; (b) such Person
shall have admitted in writing his or its inability to pay his or its debts as
they become due; (c) such Person shall have filed a voluntary petition in
bankruptcy; (d) such Person shall have been adjudicated bankrupt or insolvent;
(e) such Person shall have filed any petition or answer seeking for himself or
itself any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future Applicable Law
pertinent to such circumstances; (f) such Person shall have filed or shall file
any answer admitting or not contesting the material allegations of a bankruptcy,
insolvency or similar petition filed against such Person; (g) such Person shall
have sought or consented to, or acquiesced in, the appointment of any trustee,
receiver, or liquidator of such Person or of all or any substantial part of the
properties of such Person; (h) 60 days shall have

 



--------------------------------------------------------------------------------

elapsed after the commencement of an action against such Person seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future Applicable Law without such action
having been dismissed or without all orders or proceedings thereunder affecting
the operations or the business of such Person having been stayed, or if a stay
of any such order or proceedings shall thereafter be set aside and the action
setting it aside shall not be timely appealed; or (i) 60 days shall have expired
after the appointment, without the consent or acquiescence of such Person of any
trustee, receiver or liquidator of such Person or of all or any substantial part
of the assets and properties of such Person without such appointment having been
vacated.

 

“Act of Dissolution,” when used in reference to any Person (other than an
individual), shall mean the occurrence of any action initiating, or any event
that results in, the dissolution, liquidation, winding-up or termination of such
Person.

 

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, is related to,
affiliated with, Controls or is Controlled by or is under common Control with
the Person specified or any of its affiliates.

 

“Applicable Law(s)” when used in the singular, shall mean any applicable
Federal, state, foreign or local law, ordinance, order, regulation, rule or
requirement of any governmental or quasi-governmental agency, instrumentality,
board, commission, bureau or other authority having jurisdiction, and, when used
in the plural, shall mean all such applicable Federal, state, foreign and local
laws, ordinances, orders, regulations, rules and requirements.

 

“Approval” has the meaning specified in Section 9.16(a).

 

“Approved International Organization” means any of the international
multilateral organizations listed on Schedule A hereto, or any other
international multilateral organization deemed acceptable by the Senior Lender
from time to time, in its sole and absolute discretion.

 

“Asset Coverage Ratio” shall have the meaning specified in Section 6.12(b).

 

“Asset Disposition” means any sale, lease (other than operating leases entered
into in the ordinary course of business), transfer or other disposition (or
series of related sales, leases, transfers or dispositions) by a Person or any
of its Subsidiaries, including any disposition by means of a merger,
consolidation or similar transaction (each referred to for the purposes of this
definition as a “disposition”) of any assets, including any shares of Capital
Stock of a Subsidiary, but excluding: (i) dispositions by a Borrower to another
Borrower in which the Holders continue to have a perfected second priority
security interest in and to all such assets constituting Collateral (after
giving effect to such disposition), subject to Permitted Liens and (ii)
dispositions to non-Borrowers consummated in the ordinary course of the
Borrowers’ Business, provided that the fair market value of any and all such
asset dispositions does not exceed $500,000, in the aggregate, in any 12 month
period.

 

“Audited Financials” has the meaning specified in Section 4.6(a).

 

“Borrower’s Business” means the business of primary research and consulting and
telemarketing and related services and other businesses reasonably related to or
compatible with such business.

 

2



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or day on which banks
in Washington, D.C. are authorized or required by Applicable Law to close.

 

“Capital Stock” of any Person means any and all shares, interests, participation
or other equivalents (however designated) of capital stock of such Person (if
such Person is a corporation), any and all equivalent ownership interests in
such Person (if such Person is other than a corporation), any securities
convertible into or exchangeable for any of the foregoing and any and all
warrants, options or other rights to purchase any of the foregoing.

 

“Carryover Year” has the meaning specified in Section 6.12(d).

 

“Cash Equivalents” means: (a) securities issued or directly and fully guaranteed
or insured by the United States Government or any agency or instrumentality
thereof having maturities of not more than 90 days from the date of acquisition;
(b) time deposits, certificates of deposit and banker’s acceptances of any
domestic commercial bank having capital and surplus in excess of $200,000,000
having maturities of not more than 90 days from the date of acquisition; (c)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clause (a) and entered into with any bank
meeting the qualifications specified in clause (b) above; (d) commercial paper
having, at the time of acquisition thereof, the highest credit rating obtainable
from Standard & Poor’s Ratings Services or Moody’s Investors Service, Inc. and
maturing within ninety days after the date of acquisition; and (e) money market
funds which invest at least 90% of their assets continually in the types of
securities or instruments described in clauses (a), (b), (c) and (d) above, in
each case, which can be liquidated without financial penalty.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“Change of Control” means one or more transactions resulting in: (a) a sale,
assignment, lease or transfer of all or a material portion of the assets of the
Parent Company and its Subsidiaries; (b) one or more Persons (other than the
shareholders of the Parent Company that are existing as of the date hereof)
either (i) owning in the aggregate in excess of 50% of the then outstanding
Capital Stock of the Parent Company or (ii) being able to elect a majority of
the board of directors of the Parent Company; or (c) each Credit Party shall
cease to own 100% of the Capital Stock of its Subsidiaries, free and clear of
all Liens, rights, options, warrants or other similar agreements or
understandings other than Permitted Liens.

 

“Charges” has the meaning specified in Section 9.9.

 

“Closing” means the consummation of the Transaction.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986 and the regulations thereunder,
as amended or otherwise modified from time to time.

 

“Collateral” means all of the collateral covered by the Security Documents.

 

3



--------------------------------------------------------------------------------

“Contribution Agreement” shall mean the Contribution Agreement of even date
herewith, by and among the Borrowers, and delivered by the Borrowers prior to or
simultaneously with their execution and delivery of this Agreement, together
with all amendments and modifications thereof hereafter executed and delivered
by the Borrowers and approved by the Holders.

 

“Control” means, without limitation, the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “Controlling” and “Controlled” have meanings
correlative thereto.

 

“Credit Parties” means, collectively, the Borrowers and the Guarantors; and
“Credit Party” means each of the Borrowers or the Guarantors.

 

“Default” means any event or condition that upon notice, lapse of time or both
would constitute an Event of Default.

 

“Default Interest” shall have the meaning specified in Section 2.6.

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock which
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable) or upon the happening of any event (a) matures or
is mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(b) is convertible or exchangeable for Indebtedness or Disqualified Stock or (c)
is redeemable at the option of the holder thereof, in whole or in part, in each
case on or prior to the first anniversary of the stated maturity of the Notes.

 

“Dollars” or “$” means lawful money of the United States of America.

 

“EBITDA” means, as of the date of any determination, the Net Income of the
Parent Company and its Subsidiaries, plus interest expense, plus taxes, plus
depreciation expense, plus amortization expense, plus any non-cash,
non-recurring charges against income approved in writing by the Holders minus
any non-cash gain (to the extent included in determining Net Income) minus any
dividends paid in accordance with Section 7.6(a) of this Agreement that have not
been considered in determining Net Income, all as determined on a rolling four
(4) quarter consolidated basis in accordance with GAAP. Additionally, any
transaction costs incurred on or before the Closing Date for the closing of the
Senior Credit Facility, the Junior Debt Facility and the transactions
contemplated in the Loan Documents in an aggregate amount not to exceed
$3,681,867 and any prepayment penalties or other costs related to refinancing
the Borrowers’ existing bank debt, as appears on Schedule 6.12(a) (without
duplication), may be added back to Net Income in calculating EBITDA.

 

“Environmental Claim” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any Governmental
Authority for enforcement, cleanup, removal, response, remedial or other actions
or damages and (b) by any Governmental Authority or third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

 

4



--------------------------------------------------------------------------------

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, the effect of the environment on human health and
safety, or natural resources, including, without limitation, those relating to
the use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law to operate
any Borrower’s Business.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.

 

“ERISA Affiliate” means any Person required at any relevant time to be
aggregated with the Parent Company or any of its Subsidiaries under Sections
414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means any of the following with respect to a Plan or Multiemployer
Plan, as applicable: (a) a Reportable Event with respect to a Plan or a
Multiemployer Plan; (b) a complete or partial withdrawal by the Parent Company
or any ERISA Affiliate from a Multiemployer Plan that results in liability under
Section 4201 or 4204 of ERISA, or the receipt by the Parent Company or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA; (c) the distribution
by the Parent Company or any ERISA Affiliate under Section 4041 or 4041A of
ERISA of a notice of intent to terminate any Plan or the taking of any action to
terminate any Plan; (d) the commencement of proceedings by the PBGC under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or the receipt by the Parent Company or any ERISA
Affiliate of a notice from any Multiemployer Plan that such action has been
taken by the PBGC with respect to such Multiemployer Plan; (e) the institution
of a proceeding by any fiduciary of any Multiemployer Plan against the Parent
Company or any ERISA Affiliate to enforce Section 515 of ERISA, which is not
dismissed within 30 days; (f) the imposition upon the Parent Company or any
ERISA Affiliate of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, or the imposition
or threatened imposition of any Lien upon any assets of the Parent Company or
any ERISA Affiliate as a result of any alleged failure to comply with the Code
or ERISA in respect of any Plan; (g) the engaging in or otherwise becoming
liable for a nonexempt Prohibited Transaction by the Parent Company or any ERISA
Affiliate; (h) a violation of the applicable requirements of Section 404 or 405
of ERISA or the exclusive benefit rule under Section 401(a) of the Code by any
fiduciary of any Plan for which the Parent Company or any ERISA Affiliate may be
directly or indirectly liable; or (i) the adoption of an amendment to any Plan
that, pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA, would
result in the loss of tax-exempt status of the trust of which such Plan is a
part if the Parent Company or any ERISA Affiliate fails to timely provide
security to such Plan in accordance with the provisions of such sections.

 

“Events of Default” has the meaning specified in Article VIII.

 

“Financial Officer” of any corporation or other entity means the chief financial
officer, treasurer or chief executive officer of such corporation or entity.

 

5



--------------------------------------------------------------------------------

“Financials” means, collectively, the Audited Financials and the Interim
Financials, as defined in Section 4.6.

 

“Financing Statements” means the UCC-1 financing statements dates as of the date
hereof by the Credit Parties in favor of the Holders and evidencing the Holders’
second lien on the assets of Borrowers.

 

“Fixed Charges Ratio” has the meaning specified in Section 6.12(a).

 

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any State thereof or the District
of Columbia.

 

“GAAP” means generally accepted accounting principles, consistently applied, for
the period or periods in question.

 

“Government” means the United States government, any state government, any local
government, any department, instrumentality or agency of the United States
government, any state government or any local government, or any Approved
International Organization.

 

“Government Contract” and “Government Contracts” means, individually or
collectively, as the context may require, (i) written contracts between any
Credit Party and the Government; and (ii) written subcontracts between any
Credit Party and a Prime Contractor who is providing goods or services to the
Government pursuant to a written contract with the Government (a “Government
Subcontract”), provided that the subcontract relates only to goods or services
being provided to the Government pursuant to a Government Subcontract.

 

“Government Subcontract” has the meaning set forth in the definition of
“Government Contract”.

 

“Governmental Authority(ies)” means any Federal, state, local,
quasi-governmental instrumentality or foreign court, or governmental agency,
authority, instrumentality, agency, bureau, commission, department or regulatory
body.

 

“Guarantee Obligation” of or by any Person means any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect: (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness; (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness; or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided that the term
“Guarantee Obligation” shall not include endorsements for collection or deposit
in the ordinary course of business. The word “Guarantee” when used as a verb
shall have the correlative meaning.

 

“Guarantor” means each entity that becomes a Guarantor under the Guaranty
Agreement.

 

6



--------------------------------------------------------------------------------

“Guaranty Agreement” means the Guaranty Agreement to be entered into in
accordance with the terms of this Agreement in favor of the Holders, as amended,
supplemented, or otherwise modified from time to time, all in form and substance
satisfactory to the Holders.

 

“Hazardous Materials” means (a) hydrocarbon gases, propane, petroleum and
petroleum products (including their by-products and breakdown products),
radioactive materials, asbestos-containing materials, polychlorinated biphenyls,
lead paint, mold or other microbial contamination and radon gas, and (b) any
other chemicals, materials or substances designated, classified or regulated as
hazardous or toxic or as a pollutant or contaminant under any Environmental Law.

 

“Holder” and “Holders” have the meaning provided above in the introduction to
this Agreement.

 

“Indebtedness” means, without duplication: (a) all obligations of the Borrowers
in respect of money borrowed; (b) all obligations of the Borrowers (other than
trade debt incurred in the ordinary course of business that are not past due),
whether or not for borrowed money, (i) represented by notes payable, or drafts
accepted, in each case representing extensions of credit, (ii) evidenced by
bonds, debentures, notes or similar instruments, or (iii) constituting purchase
money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property or services rendered; (c) capital lease obligations of the Borrowers;
(d) all obligations of the Borrowers to purchase, redeem, retire, defease or
otherwise make any payment in respect of any mandatorily redeemable stock issued
by any Borrowers, valued at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; (e) each Borrower’s
pro rata share of the Indebtedness of any unconsolidated affiliate of such
Borrower (including Indebtedness of any partnership or joint venture in which
such Borrower is a general partner or joint venturer to the extent of such
Borrower’s pro rata share of the ownership of such partnership or joint
venture); (f) all obligations of any other person or entity which any Borrower
has guaranteed or which are secured by any lien on property owned by any
Borrower, and (g) reimbursement obligations in connection with letters of credit
issued for the benefit of any Borrower.

 

“Indemnitee” has the meaning in Section 9.5(b).

 

“Intellectual Property” means, collectively, all of each Borrower’s and each of
their respective Subsidiaries’ now owned and hereafter acquired intellectual
property, including, without limitation the following: (a) all patents
(including all rights corresponding thereto throughout the world, and all
improvements thereon); (b) all trademarks (including service marks, trade names
and trade secrets, and all goodwill associated therewith); (c) all copyrights
(including all renewals, extensions and continuations thereof); (d) all
applications for patents, trademarks or copyrights and all applications
otherwise relating in any way to the subject matter of such patents, copyrights
and trademarks; (e) all patents, copyrights, trademarks or applications therefor
arising after the date of this Agreement; (f) all domain names and licenses; (g)
all reissues, continuations, continuations-in-part and divisions of the property
described in the preceding clauses (a), (b), (c), (d), (e) and (f), including,
without limitation, any claims by the Parent Company or its Subsidiaries against
third parties for infringement thereof; and (h) all

 

7



--------------------------------------------------------------------------------

rights to sue for past, present and future infringements or violations of any
such patents, trademarks, copyrights and licenses.

 

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of the date hereof, by and among the Borrowers or
any other Credit Party and the Holders to secure the Obligations, in each case,
as the same may be amended, supplemented or otherwise modified from time to time
in accordance with its terms.

 

“Interest” means any ownership or profit sharing interest (however designated)
in any general or limited partnership, trust, limited liability company, private
company or joint venture, and all agreements, instruments and documents
convertible, in whole or in part, into any one or more of the foregoing.

 

“Interest Rate” means a fixed rate of interest as set forth in, and payable in
accordance with the terms of, the Notes.

 

“Interim Financials” has the meaning in Section 4.6.

 

“Investments” means, collectively, the ownership or purchase of any Capital
Stock or evidence of Indebtedness, Interest in or other security of another
Person or any loan, advance, contribution to capital, extension of credit
(except for current trade and customer accounts receivable for assets sold or
services rendered in the ordinary course of business and payable in accordance
with customary trade terms) to another Person (including any joint venture) or
any commitment or option to acquire any of the foregoing.

 

“Junior Debt Documents” means the Junior Debt Facility and all notes,
debentures, collateral and security documents, guarantees, and other documents
delivered at any time in connection with the Junior Debt Facility, all as
amended, supplemented, restated or otherwise modified, extended, renewed,
refunded, refinanced, restructured or replaced from time to time in accordance
with its respective terms, and including, without limitation, any agreement or
agreements adding or deleting borrowers or guarantors thereunder.

 

“Junior Debt Facility” means the Loan Agreement dated as of the date hereof by
and among the Credit Parties and the Junior Investors, as the same may be
amended, supplemented or otherwise modified from time to time and any agreement
refinancing all of any of the debt or commitments thereunder.

 

“Junior Investors” means collectively, the investors who are or become parties
to the Junior Debt Facility and are deemed “Holders” thereunder.

 

“Leases” has the meaning specified in Section 4.11(b).

 

“Leverage Ratio” shall have the meaning specified in Section 6.12(c).

 

“Licenses” shall mean, collectively, all rights, licenses, permits and
authorizations now or hereafter issued by any Governmental Authority reasonably
necessary in connection with the operation or conduct of each Borrower’s
Business.

 

8



--------------------------------------------------------------------------------

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Lien Subordination Agreement” means the Lien Subordination Agreement, dated as
of the date hereof, by and among the Credit Parties, the Holders and the Senior
Credit Agent on behalf of the Senior Lenders, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms.

 

“Litigation Schedule” has the meaning specified in Section 4.11(a).

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Lien
Subordination Agreement, the Subordination Agreement, the Guaranty Agreement, if
any, the Contribution Agreement, the Warrant Amendments, the Security Documents
and all other instruments and documents executed and delivered in connection
therewith.

 

“Material Adverse Effect” means a material adverse change in or material adverse
effect on: (a) the business, property, profits or condition, financial or
otherwise, of any Credit Party; (b) the ability of any Credit Party to perform
any of its obligations under any Loan Document; (c) the validity or
enforceability of any Loan Document or the rights and remedies of or benefits
available to the Holders under any Loan Document; or (d) the consummation of any
transactions contemplated hereby or thereby.

 

“Material Contract” means any and all contracts or agreements to which a Credit
Party is a party and pursuant to which a Credit Party is or may be (a) entitled
to receive payments in excess of $1,000,000, in the aggregate, per annum or (b)
obligated to make payments or have any other obligations or liability thereunder
(direct or contingent) in excess of $500,000, in the aggregate, per annum.

 

“Maturity Date” means November 4, 2007.

 

“Maximum Rate” has the meaning specified in Section 9.9.

 

“Multiemployer Plan” shall mean any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Parent Company or any ERISA Affiliate
makes, is making or is obligated to make contributions or has made or been
obligated to make contributions.

 

“Net Income” means, for any period, the sum of consolidated gross revenues of
the Parent Company and its Subsidiaries for such period, minus all consolidated
operating and non-operating expenses (including taxes) of the Parent Company and
its Subsidiaries for such period, all as determined in accordance with GAAP
without duplication, excluding, however, (a) any gain (or loss), together with
any related provision for taxes on such gain (or loss), realized in connection
with (i) any Asset Disposition (including, without limitation, dispositions
pursuant to sale and leaseback transactions) or (ii) the disposition of any
securities by the Parent Company or any of its Subsidiaries or the
extinguishment of any Indebtedness of the Parent Company or any of its
Subsidiaries and (b) any extraordinary gain (or loss), together with any related
provision for taxes on such extraordinary gain (or loss).

 

9



--------------------------------------------------------------------------------

“New Lending Office” has the meaning specified in Section 2.9(e).

 

“Non-Borrower Subsidiaries” means, collectively, ORC Korea, Ltd., ORC
Teleservices, Opinion Research Corporation, S.A. de C.V., ORC International
Holdings, Ltd. and ORC Telecommunications Ltd.

 

“Non-U.S. Lender” has the meaning specified in Section 2.9(e).

 

“Notes” means the senior secured subordinated notes dated as of the date hereof
in the aggregate principal amount of $10,000,000 from the Borrowers made payable
severally to the Holders and evidencing the Borrowers’ repayment obligation for
the loan by the Holders to the Borrowers described in Section 2.1, together with
all other notes accepted from time to time in substitution, renewal or
replacement for all or any part thereof including pursuant to Section 9.19.

 

“Obligations” means all indebtedness, advances pursuant to this Agreement or
otherwise, debts, liabilities and obligations, for the performance of covenants,
tasks or duties or for payment of monetary amounts (whether or not such
performance is then required or contingent, or such amounts are liquidated or
determinable) owing by the Credit Parties to the Holders, and all covenants and
duties regarding such amounts, of any kind or nature, present or future, whether
or not evidenced by any note, agreement or other instrument, in each case
arising under this Agreement or any of the other Loan Documents. The term
includes all principal, interest (including all interest that accrues after the
commencement of any case or proceeding in bankruptcy after the insolvency of, or
for the reorganization of any Credit Parties, whether or not allowed in such
proceeding), any premiums, penalties or charges imposed in connection with the
prepayment of the Notes, fees, charges, expenses, attorneys’ fees, and any other
sum chargeable to the Credit Parties under this Agreement or any other Loan
Document; provided, however, that no obligations arising under the Junior Debt
Documents shall be considered as Obligations hereunder.

 

“Other Taxes” has the meaning specified in Section 2.9(b).

 

“Parent Company” means Opinion Research Corporation, a Delaware corporation and
its successors and assigns.

 

“Permitted Indebtedness” has the meaning specified in Section 7.1.

 

“Permitted Lien” has the meaning specified in Section 7.2.

 

“Person” means any natural person, corporation, business trust, limited
liability company, joint venture, association, company, partnership or
government, or any agency or political subdivision thereof.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 307 of ERISA, and in respect of which the Parent Company or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

10



--------------------------------------------------------------------------------

“Prime Contractor” means any person or entity (other than a Credit Party) which
is a party to a Government Subcontract.

 

“Prohibited Transaction” means a prohibited transaction as defined in Section
406 of ERISA or Section 4975 of the Code.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Real Property” means, collectively, all real property owned by any Credit Party
or its Subsidiaries or in which any Credit Party or its Subsidiaries has a
leasehold interest and all real property hereafter acquired by any Credit Party
or its Subsidiaries in fee or by means of a leasehold interest, including all
real property on which each Borrower’s Business is now or hereafter conducted,
together with all goods located on any such real property that are or may become
“fixtures” under the law of the jurisdiction in which such real property is
located.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the environment.

 

“Remedial Action” means (a) “remedial action” as such term is defined in CERCLA,
42 U.S.C. Section 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) cleanup, remove, treat,
abate or in any other way address any Hazardous Material in the environment;
(ii) prevent the Release or threat of Release, or minimize the further Release
of any Hazardous Material so it does not migrate or endanger or threaten to
endanger public health, welfare or the environment; or (iii) perform studies and
investigations in connection with, or as a precondition to, (i) or (ii) above.

 

“Reportable Event” means: (a) any “reportable event” within the meaning of
Section 4043(c) of ERISA for which the 30-day notice under Section 4043(a) of
ERISA has not been waived by the PBGC (including any failure to meet the minimum
funding standard of, or timely make any required installment under, Section 412
of the Code or Section 302 of ERISA, regardless of the issuance of any waivers
in accordance with Section 412(d) of the Code); (b) any such “reportable event”
subject to advance notice to the PBGC under Section 4043(b)(3) of ERISA; (c) any
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code; and (d) a cessation of operations described
in Section 4062(e) of ERISA.

 

“Responsible Officer” of any corporation means its president, any executive
officer or a Financial Officer of such corporation and any other officer or
similar official thereof responsible for the administration of the obligations
of such corporation in respect of this Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means the security agreement dated as of the date hereof by
and among the Credit Parties and Allied Capital granting a lien on the Property
of the Credit Parties.

 

“Security Documents” means, collectively, the Security Agreement, the Stock
Pledge Agreement, the Intellectual Property Security Agreement, the UK
Debentures, the UK Deeds of

 

11



--------------------------------------------------------------------------------

Priority, the landlord waivers, the landlord access letters, the assignment of
contracts and consent to assignment, the trademark security agreement, the UCC-1
financing statements, and any other security agreement, pledge agreement, deed
of trust, mortgage, notice to or acknowledgement of a registrar or depositary
institution, control agreement or other collateral security agreement executed
and delivered by the Borrowers, the Subsidiary Guarantors or any other Credit
Party (and executed by any third party whose signature is necessary) to secure
the Obligations, in each case as the same may be amended, supplemented or
otherwise modified from time to time, and all other instruments and documents
executed and delivered in connection therewith.

 

“Senior Credit Agent” means Citizens Bank of Pennsylvania, as agent for the
Senior Lenders under the Senior Credit Facility and any other agent or
administrative agent or other person performing similar administrative functions
including all successors and assigns of any such agent.

 

“Senior Credit Facility” means the Business Loan and Security Agreement dated as
of the date hereof, by and among the Credit Parties, the Senior Credit Agent and
the Senior Lenders and the lender parties thereto, as the same may be amended,
supplemented, restated or otherwise modified from time to time and any agreement
refinancing all or any of the debt or commitments thereunder, but only in each
case to the extent the Indebtedness thereunder continues to constitute Senior
Debt as provided in the definition thereof.

 

“Senior Debt” means all of the following: (a) the aggregate principal
indebtedness advanced from time to time under the Senior Credit Facility up to a
maximum aggregate principal indebtedness that shall not exceed $35,000,000 as
reduced from time to time by all payments and prepayments of principal
outstanding thereunder to the extent that amounts so paid cannot be reborrowed
plus $5,000,000; (b) all interest accrued and accruing on the aggregate
principal outstanding under the Senior Credit Facility from time to time; (c)
all other reasonable fees or monetary obligations owed under the Senior Credit
Facility; and (d) all reasonable costs incurred by the Senior Lenders under the
Senior Credit Facility in commencing or pursuing any enforcement action(s) with
respect to the amounts described in clauses (a) through (c), including
attorneys’ fees and disbursements. “Senior Debt” shall also include all
amendments, modifications and refinancings of the foregoing, provided such
amendments, modifications or refinancings do not (i) change the basis on which
the interest rate is determined unless expressly set forth in the Senior Credit
Facility as in effect on the date hereof or increase the maximum interest rate
margin payable on any component thereof by more than 3% over the interest rate
margin applicable thereto on the date hereof, (ii) change the maturity date of
any component thereof to an earlier date (iii) extend the final maturity of the
Senior Debt by more than two years or (iv) include additional financial
covenants or events of default or amend any of the financial covenants or events
of default set forth in the Senior Credit Facility to render them more
restrictive; provided that, after the third anniversary of the date hereof, such
Senior Credit Facility may be amended to include (A) the financial covenants set
forth in Section 6.12 hereof at levels which are no more restrictive than the
covenants set forth in Section 6.12 hereof, except that if the financial
covenants in such amended Senior Credit Facility will be within 11% of the
corresponding financial covenants contained in Section 6.12 of the Junior Debt
Facility, then the Senior Credit Facility may amended to include the financial
covenants contained in Section 6.12 hereof at levels which are no more than 11%
more restrictive than the covenants set forth in Section 6.12 of the Junior Debt
Facility, provided that concurrently therewith this Agreement shall be amended
to include the same financial covenants as contained in such amended Senior

 

12



--------------------------------------------------------------------------------

Credit Facility, and (B) events of default that are not materially more
restrictive than the events of default set forth in the Senior Credit Facility
as in effect on the date hereof.

 

“Senior Lenders” means the lenders providing the Senior Debt under the Senior
Credit Facility.

 

“Solvent” means, as used to describe any Credit Party, that such Credit Party
(a) owns assets (including, without limitation, the Credit Party’s rights under
the Contribution Agreement) whose fair saleable value is greater than the amount
required to pay all of such Person’s Indebtedness (including contingent debts),
(b) is able to pay all of its Indebtedness as such Indebtedness matures and (c)
has capital sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage.

 

“Stock Pledge Agreement” means the stock pledge agreement dated as of the date
hereof, executed by the Borrowers or any other Credit Party (and executed by any
third party whose signature is necessary) to secure the Obligations, in each
case as the same may be amended, supplemented or otherwise modified from time to
time, and all other instruments and documents executed and delivered in
connection therewith.

 

“Subordination Agreement” means the Subordination Agreement, dated as of the
date hereof, by and among the Credit Parties, the Holders and the Junior
Investors, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with its terms.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity: (a) of which securities or other ownership
interests representing more than 50% of the equity having ordinary voting power
or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held; or (b) that is, at the
time any determination is made, otherwise Controlled, by such Person.

 

“Taxes” has the meaning specified in Section 2.9(a).

 

“Transaction” has the meaning specified in Section 4.2.

 

“Total Debt” means the actual amount of borrowed money (including, without
limitation, any Senior Debt, subordinated debt, capital leases and synthetic
leases that remain unpaid or outstanding on the “as of” date of any
determination), plus the aggregate amount of any and all financial guarantees
and the face amount of any and all outstanding letters of credit (except that
outstanding loans under the Senior Debt will be the thirty (30) day average
balance of the Senior Debt for the 30 day period immediately preceding the “as
of” date of the calculation).

 

“Transfer” means the sale, assignment, lease, transfer, mortgaging, encumbering
or other disposition, whether voluntary or involuntary, and whether or not
consideration is received therefor.

 

“UK Borrowers” means ORC Holdings, Ltd., an English company, and O.R.C.
International Ltd., an English company.

 

13



--------------------------------------------------------------------------------

“UK Debentures” means those certain Debentures each dated as of the date hereof,
issued by each of the UK Borrowers to the Holders, as the same may be amended,
supplemented, or otherwise modified from time to time in accordance with their
respective terms.

 

“UK Deeds of Priority” means those certain Deeds of Priority, each dated as of
the date hereof, issued by each of the UK Borrowers to the Holders, as the same
may be amended, supplemented, or otherwise modified from time to time in
accordance with their respective terms.

 

“Warrant Amendment” shall mean (i) that certain Amendment to Common Stock
Purchase Warrant No. A-1 and (ii) that certain Amendment to Common Stock
Purchase Warrant A-2, each dated as of the date hereof, amending those certain
warrants dated as of May 26, 1999 to purchase an aggregate of 437,028 shares of
Common Stock of the Parent Company.

 

“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person of
which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the equity or 100% of the ordinary voting power
or 100% of the general partnership interests are, at the time any determination
is being made, owned, controlled or held by such Person or one or more
wholly-owned subsidiaries of such Person or by such Person and one or more
wholly-owned subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

 

SECTION 1.2 Terms Generally. The definitions in Section 1.1 apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun includes the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” are deemed to be
followed by the phrase “without limitation.” All references herein to Articles,
Sections, Exhibits and Schedules are deemed references to Articles and Sections
of, and Exhibits and Schedules to, this Agreement unless the context shall
otherwise require. Except as otherwise expressly provided herein, (a) any
reference in this Agreement to any Loan Document means such document as amended,
restated, supplemented or otherwise modified from time to time and (b) all terms
of an accounting or financial nature are construed in accordance with GAAP, as
in effect from time to time; provided that, if any change in GAAP results in a
change in the calculation of the financial covenants or interpretation of the
related provisions of this Agreement or any other Loan Document, then the Credit
Parties and the Holders of at least a majority of the aggregate outstanding
principal amount of the Notes agree to amend such provisions of this Agreement
so as to equitably reflect such changes in GAAP with the desired result that the
criteria for evaluating the Credit Parties’ financial condition shall be the
same after such change in GAAP as if such change had not been made.

 

ARTICLE II.

THE INVESTMENT

 

SECTION 2.1 Funding. At the Closing, the Borrowers will borrow, and Allied
Capital will lend to the Borrowers, the aggregate sum of $10,000,000. All such
indebtedness shall be

 

14



--------------------------------------------------------------------------------

evidenced by, and is to be repaid according to the terms of, one or more Notes.
The entire principal sum will be advanced at Closing.

 

SECTION 2.2 Senior Debt. The Holders’ rights under the Notes and this Agreement
are subordinate as to right of payment only to the Senior Debt pursuant to the
Lien Subordination Agreement.

 

SECTION 2.3 Repayment of Notes.

 

(a) Payment of the outstanding principal balance under the Notes (in addition to
the interest payments) shall be made in cash quarterly in arrears in the amount
of $500,000 on each July 1, October 1, January 1 and April 1, commencing July 1,
2004.

 

(b) All unpaid principal amounts and accrued and unpaid interest under the
Notes, and all other Obligations of the Borrowers to the Holders due and owing
hereunder shall be paid upon the earliest of (i) the date of acceleration of the
Notes pursuant to Article VIII, (ii) the date of redemption pursuant to Section
2.6 or 2.7 and (iii) the Maturity Date, in immediately available Dollars,
without set-off, defense or counterclaim.

 

SECTION 2.4 Interest on the Notes. Subject to the provisions of Section 2.5, the
Notes shall bear interest (computed on the basis of the actual number of days
elapsed over a year of 360 days) at the Interest Rate, payable in accordance
with the Notes.

 

SECTION 2.5 Default Interest. If any Event of Default exists, whether or not
such default is declared, the Borrowers shall pay interest (“Default Interest”),
to the extent permitted by Applicable Law, on amounts due under the Notes so
long as such Event of Default is continuing (after as well as before judgment)
at the Interest Rate plus 2%.

 

SECTION 2.6 Prepayment. The Borrowers may at any time and from time to time
prepay the Notes, in whole or in part, upon at least five days but no more than
60 days prior written or facsimile notice (or telephone notice promptly
confirmed by written or facsimile notice) to the Holders before 1:00 p.m.,
Washington, D.C. time, subject to any restriction set forth in the Lien
Subordination Agreement. Any partial prepayments shall be made in increments of
$500,000 and shall be applied pro rata to amounts outstanding under the Notes.
On the date of prepayment, the Borrowers shall pay to the holders of the Notes
being prepaid pursuant to this Section, the price specified above, by wire
transfer of immediately available funds to an account designated by such Holder.
Concurrently therewith, each Holder of Notes being prepaid in full shall deliver
to the Borrowers the original copy of its Note or an affidavit of loss thereof
in a form that is reasonably satisfactory to the Borrowers. Any offer made by
the Borrowers pursuant to this Section 2.6 shall be irrevocable so long as the
specified conditions are met.

 

SECTION 2.7 Mandatory Prepayment of the Notes.

 

(a) The Borrowers’ obligations under the Notes and this Agreement are not
assumable.

 

15



--------------------------------------------------------------------------------

(b) Upon a Change of Control, each Holder shall have the right (but not the
obligation) to require the Borrowers to: (i) prepay all or any portion of the
Notes held by such Holder for an amount equal to the then outstanding principal
balance and all accrued but unpaid interest thereon, and (ii) pay in full all or
the applicable portion of the other Obligations owing to such Holder, which
amount shall be calculated on the date of prepayment and be payable in cash on
such date.

 

(c) On the date of prepayment, the Borrowers shall pay to the Holders of the
Notes being prepaid pursuant to this Section, the price specified above, by wire
transfer of immediately available funds to an account designated by such Holder.
Concurrently therewith, each Holder of Notes being prepaid shall deliver to the
Borrowers the original copy of its Note or an affidavit of loss thereof in a
form that is reasonably satisfactory to the Borrowers.

 

SECTION 2.8 Payments.

 

(a) The Borrowers shall make each payment (including principal of or interest on
the Notes or other amounts) hereunder and under any other Loan Document not
later than 1:00 P.M., Washington, D.C. time, on the date when due in immediately
available Dollars, without setoff, defense or counterclaim. Each such payment
shall be made to each Holder pursuant to the wire transfer instructions set
forth on Annex I hereto, or pursuant to such other written instructions from
such Holder to the Borrowers.

 

(b) Whenever any payment (including principal of or interest on the Notes or
other amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest.

 

SECTION 2.9 Taxes.

 

(a) Any and all payments by or on behalf of any Borrower hereunder and under any
Loan Document shall be made, in accordance with Section 2.8, free and clear of
and without deduction for any and all current or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding (i) income taxes imposed on the net income or receipts of a Holder and
(ii) franchise taxes imposed on the net income of a Holder, in each case by the
jurisdiction under the laws of which such Holder is organized or qualified to do
business or a jurisdiction or any political subdivision thereof in which the
Holder engages in business activity other than activity arising solely from the
Holder having executed this Agreement and having enjoyed its rights and
performed its obligations under this Agreement or any Loan Document or any
political subdivision thereof (all such nonexcluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities, collectively or individually,
being called “Taxes”). In the event that any withholding or deduction from any
payment to be made by the Borrowers hereunder is required in respect of any
Taxes pursuant to any Applicable Law, then the Borrowers will: (A) pay directly
to the relevant Governmental Authority the full amount required to be withheld
or deducted; (B) promptly forward to the Holders an official receipt or other
documentation satisfactory to the Holders evidencing such payment to such
authority; and (C) pay to the Holders such additional amount or amounts as is
necessary to ensure that the net amount actually received by the Holders will
equal the full amount the Holders would have

 

16



--------------------------------------------------------------------------------

received had no such withholding or deduction been required. Moreover, if any
Taxes are directly asserted against a Holder with respect to any payment
received by such Holder hereunder, such Holder may pay such Taxes and the
Borrowers will promptly pay such additional amount (including any penalties,
interest or expenses) as is necessary in order that the net amount received by
such Holder after the payment of such Taxes (including any Taxes on such
additional amount) shall equal the amount such holder would have received had
such Taxes not been asserted.

 

(b) In addition, each Borrower will pay to the relevant Governmental Authority
in accordance with Applicable Law any current or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies that
arise from any payment made hereunder or under any Loan Document, or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any Loan Document (“Other Taxes”).

 

(c) Subject to Section 2.9(f) below, each Borrower agrees to indemnify each
Holder for the full amount of Taxes and Other Taxes paid by such Holder and any
liability (including penalties, interest and expenses (including reasonable
attorney’s fees and expenses)) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted by
the relevant Governmental Authority. A certificate as to the amount of such
payment or liability prepared by such Holder absent manifest error, shall be
final conclusive and binding for all purposes. Such indemnification shall be
made within 30 days after the date such Holder makes written demand therefor.
Each Borrower shall have the right to receive that portion of any refund of any
Taxes and Other Taxes received by a Holder for which the Borrowers has
previously paid any additional amount or indemnified such Holder and which
leaves the Holder, after the Borrowers’ receipt thereof, in no better or worse
financial position than if no such Taxes or Other Taxes had been imposed or
additional amounts or indemnification paid to the Holder. The Holder shall have
sole discretion as to whether (and shall in no event be obligated) to make any
such claim for any refund of any Taxes or Other Taxes.

 

(d) As soon as practicable (and in any event within 60 days) after the date of
any payment of Taxes or Other Taxes by any Borrower to the relevant Governmental
Authority, the Borrowers will deliver to each Holder, the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
payment thereof.

 

(e) Any transferee of the Holders, with respect to the investment, if organized
under the laws of a jurisdiction other than the United States, any State thereof
or the District of Columbia (a “Non-U.S. Lender”) shall deliver, to the extent
legally able to do so, to each Borrower two copies of either United States
Internal Revenue Service Form W-8BEN or Form W-8ECI or other applicable form,
or, in the case of a Non-U.S. Lender claiming exemption from U.S. Federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a Form W-8, or any subsequent versions thereof
or successors thereto (and, if such Non-U.S. Lender delivers a Form W-8, a
certificate representing that such Non-U.S. Lender is not a bank for purposes of
Section 881(c) of the Code, is not a 10% shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of any Borrower and is not a controlled
foreign corporation receiving interest from a related person (within the meaning
of Section 864(d)(4) of the Code)), properly completed and duly executed by such
Non-U.S. Lender claiming exemption from U.S. Federal withholding tax on payments
by the Borrowers under this Agreement and the Loan Documents. Such forms shall
be delivered by each Non-U.S. Lender

 

17



--------------------------------------------------------------------------------

on or before the date it becomes a party to this Agreement and on or before the
date, if any, such Non-U.S. Lender changes its applicable lending office by
designating a different lending office (a “New Lending Office”). In addition,
each Non-U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender.
Notwithstanding the foregoing, no Non-U.S. Lender shall be required to deliver
any form pursuant to this paragraph (e) that such Non-U.S. Lender is not legally
able to deliver.

 

(f) No Borrower shall be required to indemnify any Non-U.S. Lender or to pay any
additional amounts to any Non-U.S. Lender, in respect of United States Federal
withholding tax pursuant to paragraph (a) or (c) above to the extent that (i)
the obligation to withhold amounts with respect to United States Federal
withholding tax existed on the date such Non-U.S. Lender became a party to this
Agreement or, with respect to payments to a New Lending Office, the date such
Non-U.S. Lender designated such New Lending Office with respect to the Notes;
provided, however, that this paragraph (f) shall not apply to (x) any Non-U.S.
Lender as a result of an assignment, participation, transfer or designation made
at the request of any Borrower and (y) to the extent the indemnity payment or
additional amounts any Holder would be entitled to receive (without regard to
this paragraph (f)) do not exceed the indemnity payment or additional amounts
that the Person making the assignment, participation or transfer to such Holder
would have been entitled to receive in the absence of such assignment,
participation, transfer or designation, or (ii) the obligation to pay such
additional amounts would not have arisen but for a failure by such Non-U.S.
Lender to comply with the provisions of paragraph (e) above or (iii) such
Non-U.S. Lender is treated as a “conduit entity” within the meaning of U.S.
Treasury Regulations Section 1.881-3 or any successor provision.

 

(g) Nothing contained in this Section 2.9 shall require a Holder to make
available any of its tax returns (or any other information that it reasonably
deems to be confidential or proprietary).

 

SECTION 2.10 Use of Proceeds. The Borrowers shall use the proceeds of the loan
by Allied Capital for the following purposes: (a) to pay certain transaction
expenses and for working capital or general corporate purposes of the Borrowers
and (b) to refinance certain existing Indebtedness of the Borrowers.

 

SECTION 2.11 Appointment of the Parent Company. Each Borrower acknowledges that
(i) Allied Capital has agreed to extend credit to each of the Borrowers on an
integrated basis for the purposes herein set forth; (ii) it is receiving direct
and/or indirect benefits from each such extension of credit; and (iii) the
obligations of the “Borrower” or “Borrowers” under this Agreement are the joint
and several obligations of each Borrower. To facilitate the administration of
the loan hereunder, each Borrower hereby irrevocably appoints the Parent Company
as its true and lawful agent and attorney-in-fact with full power and authority
to execute, deliver and acknowledge on such Borrower’s behalf, all Loan
Documents or other materials provided or to be provided to any Holder pursuant
to this Agreement or in connection with the Loan Document. This
power-of-attorney is coupled with an interest and cannot be revoked, modified or
amended without the prior written consent of the Holders. Upon request of the
Holders, each Borrower shall execute, acknowledge and deliver to the Holders a
form Power of Attorney confirming and restating the power-of-attorney granted
herein.

 

18



--------------------------------------------------------------------------------

ARTICLE III.

CONDITIONS

 

SECTION 3.1 Conditions to Closing. The obligations of Allied Capital to enter
into this Agreement and to perform its obligations hereunder is subject to the
satisfaction of the following conditions on or prior to the Closing Date:

 

(a) The representations and warranties set forth in Article IV hereof shall be
true and correct on and as of the Closing Date.

 

(b) The Credit Parties shall be in compliance with all the terms and provisions
set forth herein and in each other Loan Document on their part to be observed or
performed, and at the time of and immediately after the Transaction, no Event of
Default or Default shall have occurred and be continuing.

 

(c) Allied Capital shall have completed a due diligence investigation to their
satisfaction.

 

(d) Allied Capital shall have received the following items:

 

(i) a favorable written opinion of counsel to the Credit Parties (A) dated the
Closing Date, (B) addressed to Allied Capital and (C) covering such matters
relating to the Loan Documents and the Transaction as Allied Capital shall
reasonably request, and the Credit Parties hereby request such counsel to
deliver such opinion;

 

(ii) the Notes, duly executed by the Borrowers and each of the other Loan
Documents, executed by each of the parties thereto (other than Allied Capital);

 

(iii) for each Credit Party: (A) a copy of the certificate or articles of
incorporation or similar organizational documents, including all amendments
thereto, of such Credit Party, certified as of a recent date by the Secretary of
State or other appropriate agency of the jurisdiction of its organization, and a
certificate as to the good standing of such Credit Party as of a recent date,
from such Secretary of State or other appropriate agency; (B) a certificate of
the Secretary or Assistant Secretary of such Credit Party dated the Closing Date
and certifying (1) that attached thereto is a true and complete copy of the
by-laws or similar operational documents or agreements of such Credit Party as
in effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (2) below, (2) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors of
such Credit Party authorizing the execution, delivery and performance of the
Loan Documents to which such Person is a party and that such resolutions have
not been modified, rescinded or amended and are in full force and effect, (3)
that the certificate or articles of incorporation or similar organizational
documents of such Credit Party have not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (A) above, and (4) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Credit Party; and (C) a certificate of

 

19



--------------------------------------------------------------------------------

another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary of such Credit Party executing the certificate pursuant to
(B) above;

 

(iv) all amounts due and payable on or prior to the Closing Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrowers hereunder or under any other
Loan Document;

 

(v) the Audited Financials and Interim Financials, as described in Section 4.6;
and

 

(vi) insurance certificates evidencing compliance with Section 6.2.

 

(e) The Credit Parties shall have entered into the transaction documents with
respect to the Senior Credit Facility and Allied Capital shall be provided a
copy of the documentation relating thereto;

 

(f) After giving effect to the transactions contemplated hereby, the Credit
Parties and their Subsidiaries shall not have outstanding any Indebtedness other
than (i) the Senior Debt in outstanding principal amount of not greater than
$25,000,000, (ii) the Junior Debt in outstanding principal amount of
$12,000,000, (iii) the extension of credit under this Agreement and (iv) the
Indebtedness listed on Schedule 4.7.

 

(g) No event that has or reasonably would be expected to have a Material Adverse
Change shall have occurred since December 31, 2003.

 

(h) Allied Capital shall have received all necessary corporate approvals of the
Transaction, and all regulatory requirements applicable to Allied Capital shall
have been satisfied.

 

(i) Allied Capital shall be reasonably satisfied that, upon the filing of the
Financing Statements with the appropriate Governmental Authorities, will hold a
perfected Lien in the Collateral described respectively therein, subject only to
Permitted Liens.

 

(j) Allied Capital shall have received from the Parent Company, in a form
satisfactory to Allied Capital, the Warrant Amendments.

 

(k) Allied Capital shall have received such other documents, instruments and
information as Allied Capital may reasonably request.

 

20



--------------------------------------------------------------------------------

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

 

In order to induce Allied Capital to enter into the Transaction, the Credit
Parties jointly and severally represent and warrant to Allied Capital on the
Closing Date (which representations and warranties shall survive the execution
and delivery of this Agreement) that, except as set forth on the disclosure
schedules attached hereto, after giving effect to the Acquisition:

 

SECTION 4.1 Organization; Powers. Each Credit Party: (a) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b) has all requisite corporate power and
authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted; (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure so to qualify would not reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect; and (d) has the corporate power and authority to execute, deliver and
perform its obligations under each of the Loan Documents to which it is a party
and each other agreement or instrument contemplated hereby, and to borrow
hereunder, as applicable.

 

SECTION 4.2 Authorization. The execution, delivery and performance by each
Credit Party of each of the Loan Documents to which such Credit Party is or is
to become a party and the obligations hereunder and thereunder (collectively,
the “Transaction”) and the execution, delivery and performance of the
Acquisition Documents to which such Credit Party is a party and the consummation
of the transactions contemplated thereunder (a) have been duly authorized by all
necessary corporate action on the part of such Credit Party and (b) will not:
(i) violate (A) (x) any Applicable Law, or (y) the certificate or articles of
incorporation or other constitutive documents or by-laws of such Credit Party,
or (B) any provision of any Material Contract to which such Credit Party is a
party or by which such Person or any of such Person’s Property is or may be
bound (including, without limitation, the Senior Credit Facility and the Junior
Debt Facility); (ii) result in a breach of or constitute (alone or with notice
or lapse of time or both) a default under or give rise to any right to
accelerate or to require the prepayment, repurchase or redemption of any
obligation under any such Material Contract; or (iii) result in the creation or
imposition of any Lien (other than a Permitted Lien) upon or with respect to any
Property now owned or hereafter acquired by such Credit Party.

 

SECTION 4.3 Enforceability. This Agreement has been duly executed and delivered
by the Credit Parties and constitutes, and each other Loan Document when
executed and delivered by each Credit Party will constitute, a legal, valid and
binding obligation of such Person enforceable against such Person in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and other similar laws relating to or affecting
creditors’ rights generally from time to time in effect and to general
principles of equity (including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing), regardless of whether considered
in a proceeding in equity or at law and the availability of the remedy of
specific performance.

 

SECTION 4.4 Governmental Approvals. Except as specifically disclosed on Schedule
4.4, each Credit Party has all material governmental authorizations, approvals,
consents, permits, licenses, certifications and qualifications, and has complied
in all material respects with all applicable requirements of the United States,
and other jurisdictions where such Person conducts business or owns property, to
conduct its business as is presently conducted and to own and operate its
facilities as they are presently operated. No action, consent or approval or
registration or filing with or any other action by any Governmental Authority is
required in connection with the Transaction, except for such as have been made
or obtained and are in full force and effect or which are listed on
Schedule 4.4.

 

21



--------------------------------------------------------------------------------

SECTION 4.5 Borrowers’ Business; Subsidiaries. Each Credit Party is as of the
Closing exclusively engaged in the operation of each Borrower’s Business.
Schedule 4.5 sets forth as of the Closing Date a list of all Subsidiaries of
each Credit Party and the percentage ownership interest of such Credit Party
therein, as well as a list of all joint ventures and partnerships of each Credit
Party with any other Person. The shares of Capital Stock or other ownership
interests so indicated on Schedule 4.5 are fully paid and non-assessable and are
owned by the Credit Parties free and clear of all Liens.

 

SECTION 4.6 Financial Condition.

 

(a) The Parent Company has previously provided to Allied Capital a true and
complete copy of the audited consolidated and supporting consolidating balance
sheet of the Parent Company and its Subsidiaries as at December 31, 2001,
December 31, 2002 and December 31, 2003, and the related consolidated and
supporting consolidating statements of income and cash flow of the Parent
Company and its Subsidiaries for the fiscal years then ended (such consolidated
statements referred to herein as the “Audited Financials”). The Audited
Financials were prepared in accordance with GAAP, are true and correct in all
material respects and fairly present the Parent Company’s and its Subsidiaries’
operations and their cash flows at such date and for the period then ended. The
auditors have issued an unqualified statement to the Borrowers concerning the
Audited Financials, a copy of which is included with the Audited Financials.

 

(b) The Parent Company has previously provided to Allied Capital a true and
complete copy of the preliminary unaudited consolidated and consolidating
balance sheet of the Parent Company and its Subsidiaries as at February 29, 2004
and the related preliminary unaudited consolidated and consolidating statements
of income and cash flow of the Parent Company and its Subsidiaries for the 2
month period then ended (the “Interim Financials”). The Interim Financials were
prepared in accordance with GAAP (except that footnotes are omitted), are true
and correct in all material respects and fairly present the Parent Company’s and
its Subsidiaries’ operations and their cash flows at such date and for the
period then ended, subject to normal and immaterial year-end adjustments.

 

(c) The Parent Company has previously provided Allied Capital with projected
consolidated balance sheets of the Parent Company and its Subsidiaries as of the
end of each of fiscal years 2004 through 2006, giving effect to the incurrence
of the full amount of Indebtedness contemplated under this Agreement and the use
of the proceeds thereof, and the related consolidated statements of projected
cash flow and projected income for such fiscal year (the “Projected
Statements”). The Projected Statements are based on estimates, information and
assumptions believed by the Credit Parties to be reasonable and the Credit
Parties have no reason to believe, in the light of conditions existing at the
time of delivery, that such projections are incorrect or misleading in any
material respect.

 

SECTION 4.7 Indebtedness. Schedule 4.7 contains a complete and accurate list of
all Indebtedness, (whether liquidated or unliquidated, mature or not yet mature,
absolute or contingent, secured or unsecured) of the Credit Party. No Credit
Parties is in default or alleged to be in default with respect to any of its
liabilities listed in the Audited Financials or the Interim Financials, except
where such default or alleged default could not reasonably be expected to result
in a Material Adverse Effect.

 

22



--------------------------------------------------------------------------------

SECTION 4.8 Ownership and Control. Attached hereto as Schedule 4.8 is an
accurate and complete list of the following information: (a) the authorized
capitalization of each Credit Party as of the date hereof; (b) the number of
shares of each class of the issued Capital Stock of each Credit Party and the
number of outstanding shares thereof; (c) the number of shares covered by all
convertible securities and all options, warrants and similar rights held with
respect to the Capital Stock of each Credit Party; (d) the names of the record
owners of five percent (5%) or more of all such shares of Capital Stock, all
such holders of convertible securities, options, warrants and similar rights to
purchase five percent (5%) or more of all shares of Capital Stock and the number
of shares held by each such record owner; (e) the percentage of the outstanding
shares of Capital Stock held by each Credit Party; and (f) all joint ventures
and partnerships of each Credit Party with any other Person. All shares of
Capital Stock of each Credit Party and all convertible securities, options,
warrants and similar rights held with respect to the Capital Stock of each
Credit Party have been duly authorized, and are validly issued, are fully paid
and nonassessable (in the case of Capital Stock), and are owned of record as set
forth on Schedule 4.8, free and clear of all Liens (other than Permitted Liens).
Except as listed in Schedule 4.8, there are no outstanding options, warrants,
convertible securities or other stock purchase rights issued by each Credit
Party as of the date hereof, and there are no sale agreements, pledges, proxies,
voting trusts, powers of attorney or other agreements or instruments binding
upon the shareholders of each Credit Party with respect to beneficial and record
ownership of, or voting rights with respect to, the Capital Stock of each Credit
Party as of the date hereof.

 

SECTION 4.9 No Material Adverse Change. Since the ending date of the Interim
Financials, other than as disclosed in Schedule 4.9 hereto, there has occurred
no event that has or reasonably would be expected to have a Material Adverse
Effect.

 

SECTION 4.10 Title to Properties; Possession Under Leases.

 

(a) Each Credit Party has good and marketable title to, or valid leasehold
interests in, all its material properties and assets purported to be owned or
leased by it free and clear of Liens, other than Permitted Liens.

 

(b) Attached hereto as Schedule 4.10 is an accurate and complete list, as of the
date hereof, of all leases of Real Property and other material leases to which
any Credit Party is a party or by which any Credit Party, or any of its assets
is bound, together with all amendments or supplements thereto (collectively, the
“Leases”).

 

SECTION 4.11 Litigation; Compliance with Laws

 

(a) Except as set forth on Schedule 4.11 (the “Litigation Schedule”), there are
no actions, suits or proceedings at law or in equity or by or before any
Governmental Authority now pending or, to the knowledge of the Credit Parties,
threatened against or affecting any Credit Party or any of its Subsidiaries or
any business, Property or rights of any Credit Party or any of its Subsidiaries
(i) that involve any Loan Document or the Transaction or (ii) that involve
amounts in excess of $500,000 or which could prejudice in any material respect
any Holder’s rights or remedies under the Loan Documents.

 

(b) No Credit Party nor any of their respective material properties or assets is
in violation of, nor will the continued operation of its properties and assets
as currently

 

23



--------------------------------------------------------------------------------

conducted violate, any Applicable Law, or is in default with respect to any
judgment, writ, injunction, decree or order of any Governmental Authority,
except for such violations or defaults that could not reasonably be expected to
have a Material Adverse Effect.

 

(c) Except for matters set out in the Litigation Schedule, no Credit Party is in
breach of, default under, or in violation of: (a) any Applicable Law, decree, or
order of any Governmental Authority, which breach, default or violation would
reasonably be expected to result in a Material Adverse Effect; or (b) any deed,
lease, loan agreement, commitment, bond, note, deed of trust, restrictive
covenant, license, indenture, contract, or other agreement, instrument or
obligation to which it is a party or by which it is bound or to which its assets
are subject, which breach, default or violation would reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 4.12 Contracts, Etc.

 

(a) Attached hereto as Schedule 4.12 is an accurate and complete list of all
Material Contracts to which any Credit Party is a party or by which any Credit
Party or any of its assets is bound. Each Credit Party has entered into all
Material Contracts necessary for the conduct of its business as presently
conducted. Each of the Material Contracts is valid, binding and enforceable in
accordance with its terms and remains in full force and effect. No Credit Party
is in default or, to the knowledge of the Credit Parties, alleged to be in
default with respect to any of its obligations under any of the Material
Contracts (nor would be in default or alleged to be in default with the giving
of notice, passage of time, or both) which would entitle the other party thereto
to exercise remedies thereunder (excluding those defaults pursuant to which the
other party thereto has made a monetary claim for less than $500,000), and, to
the knowledge of the Credit Parties, no party other than the Credit Parties is
in default with respect to such party’s obligations under any of the Material
Contracts (or would be in default or alleged to be in default with the giving of
notice, passage of time, or both). No claim has been asserted against any Credit
Party that is or could be materially adverse to its interests under any of the
Material Contracts. None of the Material Contracts is subject to any material
rights of set-off, recoupment or similar deduction or offset. No Credit Party
has assigned or encumbered any of its rights, title or interest in or under any
of the Material Contracts (except to secure the Senior Debt) nor agreed to any
oral modifications of any of the material provisions of any of the Material
Contracts.

 

(b) No notice of suspension, debarment, cure notice, show cause notice or notice
of termination for default has been issued by the Government to any Credit
Party, and no Credit Party is a party to any pending, or to any Credit Party’s
knowledge threatened, suspension, debarment, termination for default or show
cause requirement by the Government or other adverse Government action or
proceeding in connection with any Government Contract or Government Subcontract.
All Government Contracts which have a remaining term of 12 months or longer and
a remaining value of $5,000,000 or more are listed on Schedule 4.12.

 

(c) No existing Government Contract or other Material Contract of any Credit
Party (and no present or future interest of any Credit Party, in whole or in
part, in, to or under any such Government Contract or other Material Contract)
is currently assigned, pledged, hypothecated or otherwise transferred to any
person or entity (other than in favor of the Senior Lenders or the Holders).

 

24



--------------------------------------------------------------------------------

(d) The Contribution Agreement is in full force and effect, has not been
modified, altered or amended in any respect whatsoever (other than to add a new
Borrower party thereto from time to time), and no Borrower is in default
thereunder.

 

SECTION 4.13 No Side Agreements; Affiliate Transactions. There exists no
agreement or understanding calling for any payment or consideration from a
customer or supplier of any Credit Party to an officer, director, shareholder or
manager of any Credit Party with respect to any transaction between any Credit
Party or any of its Subsidiaries and a supplier or customer. Except as set forth
in Schedule 4.13, no Credit Party is a party to or bound by any agreement and
arrangement (whether oral or written) to which any Affiliate of such Credit
Party is a party except upon fair and reasonable terms no less favorable to such
Credit Party than it could obtain in a comparable arm’s-length transaction with
an unaffiliated Person.

 

SECTION 4.14 Investment Company Act; Public Utility Parent Company Act. No
Credit Party is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Parent Company Act of 1935, as amended.

 

SECTION 4.15 Insurance. Each Credit Party has made available to Allied Capital
insurance certificates for all of the insurance maintained by such Credit Party
as listed on Schedule 4.15. Each Credit Party has insurance in such amounts and
covering such risks and liabilities as may be reasonable and prudent and as may
otherwise be reasonably required by Allied Capital. Such insurance is in full
force and effect and all premiums have been duly paid.

 

SECTION 4.16 Tax Returns. Each Credit Party has filed or caused to be filed all
Federal, state, and local tax returns which are required to have been filed by
it or has filed extensions therefor and has paid or caused to be paid all taxes
as and when due and payable by it and all assessments received by it, except
taxes that are being contested in good faith by appropriate proceedings and for
which such Credit Party shall have set aside on its books adequate reserves.

 

SECTION 4.17 No Untrue Statements or Material Omissions. None of the statements
contained in any report, financial statement, exhibit or schedule furnished by
or on behalf of any Credit Party to any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto, contained or contains any untrue statement of material fact or omits
any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading as of the time when made or delivered.

 

SECTION 4.18 Employee Benefit Matters.

 

(a) Attached hereto as Schedule 4.18(a) is an accurate and complete list of each
employee benefit plan (as defined in Section 3(3) of ERISA), and each Plan, each
stock option, stock purchase, restricted stock, and incentive deferred
compensation plan, and all other material plans, programs, arrangements or
agreements currently in effect, established, maintained, or contributed to (or,
for which there is any contribution obligation) by the Borrowers (other than the
UK Borrowers) or any ERISA Affiliate for the benefit of current or

 

25



--------------------------------------------------------------------------------

former employees, officers or directors of the Borrowers (other than the UK
Borrowers) or any ERISA Affiliate.

 

(b) Except as set forth in Schedule 4.18(b), no plan listed in Schedule 4.18(a)
is a Multiemployer Plan, and none of the Borrowers (other than the UK Borrowers)
or any ERISA Affiliate (i) would incur any “withdrawal liability” (within the
meaning of Part 1 of Subtitle E of Title IV of ERISA) if it made a “complete
withdrawal” or a “partial withdrawal” (both within the meaning of Part 1 of
Subtitle E of Title IV of ERISA and both a “Withdrawal”) from each Multiemployer
Plan to which it has an obligation to contribute and (ii) has incurred any
Withdrawal Liability as a result of a past Withdrawal from a Multiemployer Plan.

 

(c) With respect to each Plan, (i) no “accumulated funding deficiency,” as such
term is defined in Section 302 of ERISA or Code section 412, exists or existed
at any time, (ii) no waiver of the minimum funding standards of Section 302 of
ERISA and Code Section 412 has been requested from or granted by the Internal
Revenue Service, and (iii) no lien in favor of any Plan has arisen under Section
302(f) of ERISA or Code Section 412(n).

 

(d) There have been no Reportable Events, and the execution and performance of
this Agreement will not constitute a Reportable Event. No Plan has been
terminated since the effective date of ERISA which could result in any tax,
penalty or liability being imposed upon the Borrowers (other than the UK
Borrowers) or any ERISA Affiliate.

 

(e) To the knowledge of the Borrowers, neither the Borrowers (other than the UK
Borrowers) nor any ERISA Affiliate, nor any predecessor-in-interest to any of
them, has participated in, and the execution and performance of this Agreement
will not involve any, Prohibited Transaction that could reasonably be expected
to have a Material Adverse Effect.

 

(f) Each plan listed in Schedule 4.18(a) is now and always has been operated in
all material respects in accordance with Applicable Law and its terms, and all
obligations required to be performed under each such plan have been performed
such that there is no material default or violation by any party to any such
plan. Each such plan that is intended to be qualified under Code Section 401(a)
and each trust established in connection with any such plan that is intended to
be exempt from federal income taxation under Code Section 501(a) has received a
favorable determination letter from the Internal Revenue Service that it is so
qualified or exempt, as applicable, any no fact or event has occurred since the
date of such determination letter that could reasonably be expected to adversely
affect the qualified status of such plan or the exempt status of any such trust
unless corrective actions were taken.

 

(g) Except as set forth in Schedule 4.18(g), the execution and performance of
this Agreement will not (i) constitute a stated triggering event under any plan
listed in Schedule 4.18(a) that will result in any payment becoming due to any
employee, officer, director or independent contractor of the Borrowers (other
than the UK Borrowers) or any ERISA Affiliate or (ii) accelerate the time of
payment or vesting for, or increase the amount of any compensation or benefits
due to any such individual.

 

(h) All rights that are necessary to amend or terminate each of the Plans listed
in Schedule 4.18(a) without the consent of any other person have been reserved,
and such rights to amend or terminate are enforceable.

 

26



--------------------------------------------------------------------------------

SECTION 4.19 Environmental Matters. Except as could not reasonably be expected
to have a Material Adverse Effect:

 

(a) The Real Property does not contain any Hazardous Materials in amounts or
concentrations which (i) constitute, or constituted a violation of, (ii) require
Remedial Action under, or (iii) could give rise to liability under,
Environmental Laws;

 

(b) The Real Property and all operations of each Credit Party are in compliance
in all material respects, and in the last five years have been in compliance,
with all Environmental Laws and all necessary Environmental Permits have been
obtained and are in effect;

 

(c) There have been no Releases or threatened Releases in violation of
applicable Environmental Laws at, from, under or proximate to the Real Property
or otherwise in connection with the operations of any Credit Party;

 

(d) No Credit Party has received any notice of an Environmental Claim in
connection with the Real Property or its operations or with regard to any Person
whose liabilities for environmental matters such Credit Party has retained or
assumed, in whole or in part, contractually, by operation of law or otherwise,
nor do the Credit Parties have reason to believe that any such notice will be
received or is being threatened; and

 

(e) Hazardous Materials have not been transported from the Real Property in
violation of any Environmental Law, nor have Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of the Properties in a manner
that could reasonably be expected to give rise to liability under any
Environmental Law, nor have any Credit Party retained or assumed any liability,
contractually, by operation of law or otherwise, with respect to the generation,
treatment, storage or disposal of Hazardous Materials.

 

SECTION 4.20 Labor Matters. As of the date hereof, there are no strikes,
lockouts or slowdowns against any Credit Party pending or, to the actual
knowledge of the Credit Parties, threatened. The hours worked by and payments
made to employees of any Credit Party have not been in violation of the Fair
Labor Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters. Except as disclosed in Schedule 4.20 hereto, all
payments due from any Credit Party or for which any claim may be made against
any Credit Party, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of
such Credit Party. Except as disclosed on Schedule 4.20, no Credit Party is a
party to or bound by any collective bargaining agreement, management agreement,
consulting agreement, employment agreement, bonus, restricted stock, stock
option or stock appreciation plan or agreement or any similar plan, agreement or
arrangement. The consummation of the Transaction will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Credit Party is bound.

 

SECTION 4.21 Employees. Attached hereto as Schedule 4.21 is an accurate and
complete list of all employment and compensation contracts, including all
retirement benefit agreements not disclosed on Schedule 4.18, between any Credit
Party and their respective officers and executives. To the knowledge of the
Credit Parties, no officer, executive or other

 

27



--------------------------------------------------------------------------------

key employee of any Credit Party has advised any Credit Party (orally or in
writing) that he or she intends to terminate employment with any Credit Party.

 

SECTION 4.22 Solvency. After giving effect to the consummation of the
transactions contemplated by this Agreement, each Credit Party will be Solvent.
This Agreement is being executed and delivered by each Credit Party to the
Holder in good faith and in exchange for fair, equivalent consideration. No
Credit Party intends to nor does management believe any Credit Party will incur
debts beyond its ability to pay as they mature. No Credit Party contemplates
filing a petition in bankruptcy or for an arrangement or reorganization under
the United States Bankruptcy Code or any similar law of any jurisdiction now or
hereafter in effect relating to it, nor does any Credit Party have any knowledge
of any threatened bankruptcy or insolvency proceedings against such Credit
Party.

 

SECTION 4.23 Licenses. Each Borrower has good title to all of the Licenses
necessary to operate such Borrower’s Business.

 

SECTION 4.24 Brokers. Except for WWC Securities, LLC which will be paid $500,000
on or after the date hereof, no Credit Party has engaged the services of a
broker in connection with the Transactions. Upon payment to WWC Securities, LLC
of the payment described herein, all monetary and non-monetary obligations of
the Credit Parties to WWC Securities, LLC shall be fully and completely
satisfied.

 

SECTION 4.25 Intellectual Property. As of the Closing Date, each Credit Party
owns or will own or has rights to use all Intellectual Property necessary to
continue to conduct its business as now or heretofore conducted by it or
proposed to be conducted by it, and each patent, material trademark and material
copyright and license owned by any Credit Party is listed, together with
application or registration numbers, as applicable in Schedule 4.25. Each Credit
Party conducts its business and affairs without infringement of or interference
with any Intellectual Property of any other Person and no Credit Party has
knowledge that another Person is infringing or interfering with any Intellectual
Property of any Credit Party.

 

SECTION 4.26 Foreign Assets Control Regulations and Anti-Money Laundering.

 

(a) OFAC. No Credit Party (i) is a person whose property or interest in property
is blocked or subject to blocking pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

 

(b) Patriot Act. Each Credit Party are in compliance, in all material respects,
with the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, P.L. 107-56, as
amended (the “Patriot Act”). No part of the proceeds of the Investment will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for

 

28



--------------------------------------------------------------------------------

political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

ARTICLE V.

LENDER REPRESENTATIONS

 

Allied Capital represents and warrants to the Borrowers as follows:

 

SECTION 5.1 Investment. It is acquiring the Notes (collectively, the
“Securities”) for its own account for investment and not with a view to, or for
sale in connection with, any distribution thereof, nor with any present
intention of distributing or selling the same; and it has no present or
contemplated agreement, undertaking, arrangement, obligation, indebtedness or
commitment providing for the disposition thereof.

 

SECTION 5.2 Authority. It has full power and authority to enter into and to
perform this Agreement in accordance with its terms. It represents that it has
not been organized, reorganized or recapitalized specifically for the purpose of
investing in the Securities.

 

SECTION 5.3 Accredited Investor. It is an “Accredited Investor” within the
definition set forth in Rule 501(a) of the Securities Act.

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

Until the Notes and all Obligations payable under the Loan Documents are repaid
in full, unless the Holders shall otherwise consent in writing, the Credit
Parties jointly and severally covenant and agree with the Holders to do (and to
cause its Subsidiaries to do) all of the following:

 

SECTION 6.1 Existence; Businesses and Properties.

 

(a) Each of the Credit Parties will do or cause to be done all things necessary
to preserve and maintain its legal existence (except as otherwise permitted
under Section 7.5) and to maintain such Credit Party’s right to do business in
each jurisdiction in which such Credit Party conducts business.

 

(b) Each of the Credit Parties will do or cause to be done all things necessary
to: (i) obtain, preserve, renew, extend and keep in full force and effect the
rights, licenses, permits, franchises, authorizations, patents, copyrights,
trademarks and trade names material to the conduct of its business; and (ii) at
all times maintain and preserve all Property material to the conduct of such
business and keep such Property in good repair, working order and condition
(ordinary wear and tear excepted) and from time to time make, or cause to be
made, all repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times.

 

29



--------------------------------------------------------------------------------

SECTION 6.2 Insurance. Each of the Credit Parties will keep its insurable
properties adequately insured at all times by financially sound and reputable
insurers; maintain such other insurance to such extent and against such risks as
is reasonable and prudent and as may otherwise be reasonably required by the
Holders, including commercial general liability insurance against claims for
personal injury or death or property damage occurring upon, in, about or in
connection with the use of any properties owned, occupied or controlled by it,
product liability insurance and business interruption insurance; and maintain
such other insurance as may be required by Applicable Law, in each case naming
the Holders as a lienholder/mortgagee to the extent of their interests and
providing for 30 day prior written notice of expiration, cancellation or
reduction in coverage and waiver of subrogation (other than with respect to
worker’s compensation insurance).

 

SECTION 6.3 Taxes. Each of the Credit Parties will pay and discharge promptly
when due all taxes, assessments and governmental charges or levies imposed upon
it or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
upon such properties or any part thereof (other than a Permitted Lien),
provided, however, that such payment and discharge shall not be required with
respect to any such tax, assessment charge, levy or claim so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings and any Credit Party shall have set aside on its books adequate
reserves with respect thereto in accordance with GAAP and such contest operates
to suspend collection of the contested obligation, tax, assessment or charge and
enforcement of a Lien.

 

SECTION 6.4 Financial Statements, Reports, etc. The Credit Parties will furnish
to the Holders:

 

(a) within 90 days after the end of each fiscal year, the consolidated and
consolidating balance sheets and related statements of operations, stockholders’
equity and cash flows, showing the financial condition of the Parent Company and
its Subsidiaries, as of the close of such fiscal year and the results of its
operations during such year, such consolidated statements to be audited by an
independent public accountant of recognized national or regional standing
acceptable to the Holders (it being understood that Ernst & Young is acceptable
to the Holders), and accompanied by an opinion of such accountant (which shall
not be qualified in any material respect) that such financial statements fairly
present the financial condition and results of operations of the Parent Company
and its Subsidiaries on a consolidated basis in accordance with GAAP;

 

(b) within 45 days after the end of each fiscal quarter of each fiscal year, its
consolidated and consolidating balance sheet and related statements of
operations, stockholders’ equity and cash flows showing the financial condition
of the Parent Company and its Subsidiaries, as of the close of such fiscal
quarter and the results of its operations during such fiscal quarter and the
then elapsed portion of the fiscal year, all certified by its Financial Officer
as fairly presenting in all material respects the financial condition and
results of operations of the Parent Company and its Subsidiaries on a
consolidated basis in accordance with GAAP (but without footnotes), subject to
normal year-end audit adjustments, together with a quarterly management summary
description of operations (which requirement can be satisfied by delivery of the
Management’s Discussion and Analysis from the Parent Company’s filings with the
SEC

 

30



--------------------------------------------------------------------------------

on Form 10-K or 10-Q), together with detailed calculations evidencing compliance
with the financial ratios and covenants set forth in Section 6.12;

 

(c) within 45 days after the end of each month through a series of reports, (i)
its monthly and year-to-date consolidated and consolidating financial statements
of the Parent Company and its Subsidiaries; (ii) in comparative form statements
of operations with corresponding figures for the corresponding month,
quarter-to-date and fiscal year-to-date period of the preceding fiscal year; and
(iii) a forecast for the fiscal year compared to the annual budget;

 

(d) concurrently with any delivery of financial statements under sub-paragraph
(a) or (b) above, a certificate of the Parent Company duly executed on its
behalf by a Financial Officer of the Parent Company, in each case opining on or
certifying such statements (which certificate, when furnished by an accounting
firm, may be limited to accounting matters and disclaim responsibility for legal
interpretations) containing a detailed calculation of the relevant items used to
calculate compliance with the financial covenants set forth in Section 6.12 and,
certifying that no Event of Default or Default has occurred or, if such an Event
of Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto;

 

(e) to the extent that any Credit Party becomes subject to such reporting
requirements, promptly, but in all events within three Business Days after the
same become publicly available, copies of all final periodic and other reports,
proxy statements and other materials filed by such Credit Party with the U.S.
Securities and Exchange Commission (the “SEC”), or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, or distributed to its shareholders (exclusive of
proprietary information unless (i) the Person that is the source of the
information or report is a public company and (ii) such Person would then be
required to file such proprietary information with the SEC), as the case may be;

 

(f) within 30 days of filing, copies of all material documents filed by any
Credit Party other than in the ordinary course of business with any Governmental
Authority, including, without limitation, the U.S. Internal Revenue Service, the
U.S. Environmental Protection Agency (and any state equivalent), the U.S.
Occupational Safety & Health Administration and the SEC;

 

(g) promptly upon request by any Holder, copies of all pleadings related to any
material action, suit or proceeding, whether at law or in equity or by or before
any Governmental Authority, by or against any Credit Party or any Affiliate
thereof;

 

(h) as soon as practicable, and in any event not later than 120 days following
to commencement of each calendar year, a copy of the Credit Parties’ annual
budget (detailed on a quarterly basis) for such fiscal year, in a form
consistent with the financial statements provided hereunder;

 

(i) within 10 days of receipt, copies of any notice of default on any loans or
leases which default is in excess of $500,000, individually or in the aggregate,
to which any Credit Party is a party;

 

31



--------------------------------------------------------------------------------

(j) if any Credit Party shall receive any letter, notice, subpoena, court order,
pleading or other document issued, given or delivered by the Government, any
Prime Contractor or by any person or entity acting for or on behalf of the
Government or such Prime Contractor with respect to, or in any manner related to
any alleged default, fraud, dishonesty, malfeasance or other willful misconduct
of a Credit Party, a copy of such letter, notice, subpoena, court order,
pleading, or document to each Holder within three Business Days of such Credit
Party’s receipt thereof, provided that if any letter, notice, subpoena, court
order, pleading or other document required to be delivered to each Holder
pursuant to this clause (j) contains any information deemed “classified” by the
Government and/or the dissemination of any such information to each Holder would
result in the Credit Parties violation any Applicable Law, then the Credit
Parties may deliver a summary thereof, but including as much (but no more than)
detail as can be included therein without violating any Applicable Law;

 

(k) if any Credit Party shall issue, give or deliver to the Government, any
Prime Contractor or by any person or entity acting for or on behalf of the
Government or such Prime Contractor any letter, notice, subpoena, court order,
pleading or other document with respect to, or in any manner related to, or
otherwise in response to any alleged default, fraud, dishonesty, malfeasance or
other willful misconduct of a Credit Party, a copy of such letter, notice,
subpoena, court order, pleading, or document to each Holder concurrent with the
Credit Party’s issuance or delivery thereof to the Government, Prime Contractor
or any person or entity acting for or on behalf of the Government of such Prime
Contractor; provided that if any letter, notice, subpoena, court order, pleading
or other document required to be delivered to each Holder pursuant to this
clause (k) contains any information deemed “classified” by the Government and/or
the dissemination of any such information to each Holder would result in the
Credit Parties violation any Applicable Law, then the Credit Parties may deliver
a summary thereof, but including as much (but no more than) detail as can be
included therein without violating any Applicable Law;

 

(l) promptly after entering into the same, copies of (i) all shareholders
agreements and (ii) all employment agreements and other agreements of any Credit
Party, the breach or termination of which could reasonably be expected to have a
Material Adverse Effect; and

 

(m) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of any Credit Party, or
compliance with the terms of any Loan Document, as any Holder may reasonably
request (including any information necessary to enable the Holders to file any
form required by any Governmental Authority).

 

SECTION 6.5 Litigation and Other Notices. The Credit Parties will furnish to the
Holders prompt written notice of the following:

 

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

 

(b) within 30 days of filing, the filing or commencement of or any written
threat or notice of intention of any Person to file or commence, any action,
suit or proceeding, whether at law or in equity or by or before any Governmental
Authority, by or against any Credit Party, any of its Subsidiaries or any
Affiliate thereof which could reasonably be expected to have

 

32



--------------------------------------------------------------------------------

a Material Adverse Effect, and any judgments entered against any Credit Party or
any of its Subsidiaries;

 

(c) at least 30 days and no more than 60 days prior notice of any Change of
Control, except that in event that a Change a Control of which the Borrowers had
no knowledge has resulted solely from a transfer of equity securities by
stockholders of the Borrowers, then immediately upon Borrower becoming aware of
such Change of Control; and

 

(d) any development that has resulted in, or would reasonably be expected to
result in, a Material Adverse Effect (including, without limitation, any
enforcement, remedial or other governmental regulatory or other action
instituted, completed or threatened in writing against any Credit Party or any
of its Subsidiaries pursuant to any applicable Environmental Law, and any claim
made by any Person against any Credit Party or any of its Subsidiaries relating
to liability in respect of Hazardous Materials, which in each case would
reasonably be expected to result in a Material Adverse Effect).

 

SECTION 6.6 Employee Benefits. Each Credit Party will (a) comply in all material
respects with the applicable provisions of ERISA and the Code and (b) furnish to
the Holders as soon as possible after, and in any event within 10 days after any
Responsible Officer of such Credit Party or any ERISA Affiliate knows or has
reason to know that any ERISA Event has occurred that alone or together with any
other ERISA Event could reasonably be expected to result in liability of such
Credit Party in an aggregate amount exceeding $500,000, a statement of a
Financial Officer of such Credit Party setting forth details as to such ERISA
Event and the action, if any, that such Credit Party proposes to take with
respect thereto.

 

SECTION 6.7 Maintaining Records; Access to Properties and Inspections. Each
Credit Party will keep proper books of record and account in which full and
correct entries in conformity with GAAP are made of all dealings and
transactions in relation to its business and activities. Each Credit Party will
permit any representatives designated by the Holders to obtain background
information on such Credit Party or its management and to visit and inspect the
financial records and the properties of such Credit Party at reasonable times
during normal business hours and as often as reasonably requested and to make
extracts from and copies of such financial records, and permit any
representatives designated by the Holders to discuss the affairs, finances and
condition of such Credit Party with the officers thereof and independent
accountants therefor. In addition, the Credit Parties shall permit the Holders
to conduct a review of the use of the proceeds of the Notes and shall certify in
writing to the Holders that the proceeds of the Notes were used in accordance
with Section 2.10 hereof.

 

SECTION 6.8 Compliance with Laws. Each Credit Party will comply with and perform
all obligations under all contracts to which it is a party and to comply in all
material respects with Applicable Laws, whether now in effect or hereinafter
enacted, except to the extent such non-compliance could not reasonably be
expected to have a Material Adverse Effect. Without limiting the generality of
the foregoing, each Credit Party will: (a) comply, and cause all lessees and
other persons occupying their Properties to comply, in all material respects
with all Environmental Laws and Environmental Permits applicable to its
operations and Properties; (b) obtain and renew all material Environmental
Permits necessary for their operations and Properties; and (c) conduct in all
material respects any Remedial Action in accordance with applicable
Environmental Laws; provided, however, that no Credit Party shall be required to

 

33



--------------------------------------------------------------------------------

undertake any Remedial Action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances.

 

SECTION 6.9 [INTENTIONALLY OMITTED].

 

SECTION 6.10 Further Assurances. Each Credit Party will execute any and all
further documents, agreements and instruments, and take all further action that
may be required under Applicable Law, or that the Holders may reasonably
request, in order to effectuate the transactions contemplated by the Loan
Documents. The Credit Parties shall deliver or cause to be delivered to the
Holders all such instruments and documents (including legal opinions) as the
Holders may reasonably request to evidence compliance with this Section.

 

SECTION 6.11 Maintenance of Office or Agency. Each Borrower shall maintain an
office or agency (a) where the Notes may be presented for payment, or for
registration and transfer and for exchange as provided in this Agreement, and
(b) where notices and demands to or upon each Borrower in respect of the Notes
may be served. The location of such office or agency initially shall be the
principal office of the Borrowers as set forth in Section 9.1 hereof. Each
Borrower shall give the Holders written notice of any change of location
thereof.

 

SECTION 6.12 Financial Ratios and Covenants. The Parent Company and its
Subsidiaries shall with respect to each period set forth below have complied or
comply with and maintain each of the following financial ratios and financial
covenants, using the information set forth in the financial statements provided
by the Parent Company and its Subsidiaries in accordance with Section 6.4 above:

 

(a) Fixed Charges Ratio. The Parent Company and its Subsidiaries will maintain
on a consolidated basis a Fixed Charges Ratio of: (i) not less than 1.15 to 1.00
for each fiscal quarter through the fiscal quarter ending June 30, 2005; and
(ii) not less than 1.25 to 1.00 for the fiscal quarter ending September 30, 2005
and each fiscal quarter thereafter. For purposes of the foregoing, “Fixed
Charges Ratio” shall mean, for each measurement period, the sum of the Parent
Company’s and its Subsidiaries’ EBITDA, plus real property rent expense and
operating lease expense, divided by the sum of the Parent Company’s and its
Subsidiaries’ real property rent expense and operating lease expense, plus cash
interest expense, plus cash taxes paid, plus required principal payments on
debt, plus capital lease payments. The Fixed Charges Ratio shall be measured on
the last day of each fiscal quarter and shall be calculated on a four (4)
quarter rolling basis.

 

(b) Asset Coverage Ratio. The Parent Company and its Subsidiaries will maintain
on a consolidated basis an Asset Coverage Ratio of not less than 1.00 to 1.00
for each fiscal quarter. For purposes of the foregoing, “Asset Coverage Ratio”
shall mean, for each measurement period, the sum of the Parent Company’s and its
Subsidiaries’ gross accounts receivable (billed and unbilled), plus unrestricted
cash, divided by until the Senior Debt is paid in full, the sum of the prior
thirty (30) day average outstanding loan balance under the Senior Credit
Facility, plus the face amount of all outstanding letters of credit on the “as
of” date of the calculation, plus (A) from and after the date hereof until the
date which is one (1) year from the date hereof, the greater of: (a) $6,000,000,
and (b) fifty percent (50%) of the outstanding balance of the Notes on the “as
of” date of the calculation, (B) from and after the date which is one (1)

 

34



--------------------------------------------------------------------------------

year from the date hereof until the date which is two (2) years from the date
hereof, the greater of (a) $8,000,000, and (b) eighty percent (80%) of the
outstanding balance of the Notes on the “as of” date of the calculation, and (C)
from and after the date which is two (2) years from the date hereof, the greater
of (a) $6,000,000 and (b) one hundred percent (100%) of the outstanding balance
of the Notes on the “as of” date of the calculation.

 

(c) Leverage Ratio. The Parent Company and its Subsidiaries will maintain on a
consolidated basis for each quarter ending during the periods specified below, a
Leverage Ratio of not more than the following:

 

Period

--------------------------------------------------------------------------------

 

Required Leverage Ratio

--------------------------------------------------------------------------------

From the Closing Date through September 30, 2004

  Less than or equal to 3.50 to 1.00

From and after October 1, 2004

  Less than or equal to 3.00 to 1.00

 

For purposes of the foregoing, “Leverage Ratio” shall mean, for each measurement
period, the ratio of the Parent Company’s and its Subsidiaries’ Total Debt to
EBITDA. The Leverage Ratio shall be measured on the last day of each fiscal
quarter.

 

(d) Capital Expenditures. The Parent Company and its Subsidiaries shall not, on
an aggregate and consolidated basis, make or incur any capital expenditures
(including, but not limited to, expenditures for leasehold improvements and
capitalized costs) during any fiscal year in excess of $4,500,000; provided,
however, that if in any fiscal year the Parent Company’s and its Subsidiaries’
capital expenditures are less than $4,500,000 (a “Carryover Year”), the capital
expenditure limit for the immediately following fiscal year shall be increased
by the amount by which $4,500,000 exceeds the amount of capital expenditures
made by the Parent Company and its Subsidiaries in the Carryover Year, but in no
event shall the amount carried over to any future year exceed $2,250,000.

 

(e) Continued Profitability. The Parent Company and its Subsidiaries shall not,
on a consolidated basis, sustain or incur negative Net Income for any fiscal
quarter; it being understood and agreed that the non-cash charges listed on
Schedule 6.12(e) hereto, and any other non-cash charges pre-approved in writing
by the Holders, in their sole and absolute discretion, may be added back to
operating income for the sole purpose of calculating the Parent Company’s and
its Subsidiaries’ Net Income.

 

Unless otherwise defined in this Agreement, all financial terms used in this
Section 6.12 shall have the meanings attributed to such terms in accordance with
GAAP; provided that aggregate amount of EBITDA attributable to the Non-Borrower
Subsidiaries included for purposes of calculating compliance with this Section
6.12 shall at no time account for more than 5% of the total EBITDA of the Parent
Company and its Subsidiaries on a consolidated basis for the applicable period.

 

SECTION 6.13 [INTENTIONALLY OMITTED].

 

SECTION 6.14 [INTENTIONALLY OMITTED].

 

35



--------------------------------------------------------------------------------

SECTION 6.15 Use of Proceeds. The Borrowers will use the proceeds of the
investment only for the purposes specified in Article II.

 

SECTION 6.16 Landlord Waivers; Subordination. The Credit Parties (other than the
UK Borrowers) shall provide to the Holders landlord waivers with respect to each
location at which any Credit Party (other than a UK Borrower) now or hereafter
stores, keeps or locates its books and records, as well as for each location
where any Credit Party’s (other than a UK Borrower’s) assets are now or
hereafter located (other than with respect to those locations set forth on
Schedule 6.16(a). Notwithstanding the foregoing, it is understood and agreed
that the Credit Parties shall make commercially reasonable efforts to obtain
landlord waivers within ninety (90) days from the Closing Date, each in a form
satisfactory to the Holders, relating to its leased properties described on
Schedule 6.16(b). The failure of the applicable Credit Parties to obtain any
such landlord waiver referenced on Schedule 6.16(b), shall not constitute an
Event of Default hereunder provided that: (a) the Credit Parties shall have
diligently exercised commercially reasonable efforts to obtain within ninety
(90) days after the Closing Date either such landlord waiver(s) or a landlord
access letter in substantially the form attached hereto as Exhibit A; and (b)
the applicable Borrower has provided to the Holders a copy of all correspondence
between it and the landlord relating to the landlord waiver or landlord access
letter.

 

ARTICLE VII.

NEGATIVE COVENANTS

 

Until the Notes and all Obligations are repaid in full, unless the Holders shall
otherwise consent in writing, the Credit Parties jointly and severally covenant
and agree not to do any of the following without the prior written consent of
the Holders:

 

SECTION 7.1 Indebtedness.

 

(a) No Credit Party shall directly or indirectly incur, create, assume or permit
to exist any Indebtedness other than the following (together, the “Permitted
Indebtedness”):

 

(i) the Senior Debt;

 

(ii) Indebtedness created hereunder and under the other Loan Documents and under
the Junior Debt Documents;

 

(iii) Indebtedness of any Credit Party to another Credit Party so long as (i)
after such transaction, such Credit Party providing the Indebtedness will be
Solvent and (ii) no Default or Event of Default then exists or will exist after
such transaction;

 

(iv) Guarantees of Indebtedness otherwise permitted by this Section 7.1;

 

(v) Indebtedness existing on the date hereof and listed on Schedule 4.7;

 

36



--------------------------------------------------------------------------------

(vi) Indebtedness arising from advances permitted pursuant to Section 7.6
hereof;

 

(vii) Indebtedness in respect of interest rate protection agreements entered
into in the ordinary course of business and not for speculative purposes; and

 

(viii) any other Indebtedness of any Credit Party; provided that at the time of
creation, incurrence or assumption there and at any time after giving effect
thereto, the aggregate principal amount of such Indebtedness shall not exceed
$1,000,000 in any fiscal year, or $2,000,000 in the aggregate outstanding at any
time.

 

(b) Notwithstanding any provision to the contrary, except for the Indebtedness
created hereunder and under the Junior Debt Documents, the Credit Parties shall
not, nor permit any of their Subsidiaries to, incur any Indebtedness that is
subordinate or junior in right of payment to any Senior Debt unless such
Indebtedness by its terms is subordinated to the Notes and the guarantee of the
Guarantors, in each case on terms acceptable to the Holders.

 

(c) No Credit Party shall cancel any Indebtedness, claim or other debt owing to
it other than to another Credit Party, except for reasonable consideration
negotiated on an arm’s-length basis in the ordinary course of its business
consistent with past practices.

 

SECTION 7.2 Liens. No Credit Party shall create, incur, assume or permit to
exist any Lien on any property or assets (including stock or other securities of
any Person, including any Subsidiary) now owned or hereafter acquired by it or
on any income or revenues or rights in respect of any thereof except the
following (the “Permitted Liens”):

 

(a) Liens securing the Senior Debt, the Notes and the Junior Debt;

 

(b) Liens for taxes, assessments or governmental charges (excluding any Lien
imposed pursuant to any of the provisions of ERISA) not yet due or which are
being contested in compliance with Section 6.3 which (i) the Credit Party has
the financial ability to pay, including penalties and interest, and (ii) the
non-payment thereof will not result in the execution of any such tax lien or
otherwise jeopardize the interests of the Holders in any part of the Collateral;

 

(c) Liens of carriers’, warehousemen’s, mechanics’, vendors’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business and
securing obligations that are not due and payable or which are separately
secured by cash deposits or pledges in an amount adequate to obtain the release
of such liens;

 

(d) deposits or pledges made in the ordinary course of business to secure
obligations under workers’ compensation, social security or similar laws;

 

(e) deposits to secure the performance of bids, tenders, trade contracts (other
than for borrowed money), leases (other than capital lease obligations), liens
to secure the performance of statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(f) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in

 

37



--------------------------------------------------------------------------------

the aggregate, are not substantial in amount and do not materially detract from
the value of the property subject thereto or materially adversely interfere with
the use of such property for its present purposes;

 

(g) Liens arising solely by virtue of any contractual or statutory or common law
provisions relating to banker’s liens, rights to set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution provided that (i) such deposit account is not a dedicated
cash collateral account and is not subject to restrictions against access by the
Credit Party or any Subsidiary in excess of those set forth by regulations
promulgated by the Board of Governors of the Federal Reserve System and (ii)
such deposit account is not intended by the Credit Party or such Subsidiary to
provide collateral to the depositary institution (except in connection with
Liens securing the Senior Debt);

 

(h) except as otherwise provided in the Loan Documents, statutory or contractual
landlord’s liens on the tangible personal property of any Credit Party located
in such Credit Party’s demised premises;

 

(i) judgment Liens not giving rise to an Event of Default; and

 

(j) Liens securing purchase money Indebtedness to the extent such Indebtedness
is expressly permitted pursuant to Section 7.1(viii).

 

SECTION 7.3 Sale and Lease-Back Transactions. No Credit Party shall enter into
any arrangement, directly or indirectly, with any Person providing for such
Credit Party to lease or rent property that such Credit Party has sold or will
sell or otherwise transfer to such Person or any of its Affiliates.

 

SECTION 7.4 Investments. No Credit Party shall make any Investments except:

 

(a) Investments existing on the date hereof and listed on Schedule 7.4;

 

(b) Cash Equivalents;

 

(c) Investments consisting of extensions of trade credit in the ordinary course
of any Borrower’s Business;

 

(d) loans and advances permitted under Section 7.6(c);

 

(e) Investments in Wholly-Owned Subsidiaries of a Credit Party that become a
Credit Party pursuant to the terms of Section 7.7 on or prior to the date of
such Investment; and

 

(f) other Investment instruments approved in writing by Holders.

 

SECTION 7.5 Mergers, Consolidations, Sales of Assets, Act of Dissolution.

 

(a) No Credit Party shall merge or consolidate, sell majority ownership or
effective control of any Credit Party or enter into any analogous reorganization
or transaction with any Person; provided that (i) any Subsidiary of a Credit
Party may be merged with any Credit Party if such Credit Party is the surviving
or successor entity and, at the time of each such

 

38



--------------------------------------------------------------------------------

merger or consolidation, both before and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing, (ii) ORC Protel, Inc.
may merge with and into a newly formed limited liability company that becomes a
Credit Party hereunder, and (iii) ORC Inc. may merge with and into Parent
Company so long as Parent Company is the surviving corporation following such
merger.

 

(b) No Credit Party shall change its form of entity.

 

(c) No Credit Party shall consummate any Asset Disposition.

 

SECTION 7.6 Dividends and Distributions; Restrictions on Ability of Subsidiaries
to Pay Dividends.

 

(a) No Credit Party shall declare or pay any dividend on account of any class of
its Capital Stock, now or hereafter outstanding, in excess of $1,200,000, in the
aggregate, per annum; it being understood and agreed that such dividends may be
declared and paid only to LLR Equity Partners LP and/or LLR Equity Partners
Parallel LLP, and may only be declared and paid if (i) prior to and after giving
effect to any such payment, no Event of Default shall exist, and no act, event
or condition shall have occurred or exist which with notice or the lapse of
time, or both, would constitute an Event of Default and (ii) not less than 15
days prior the declaration or payment of any such dividend, the Borrowers
deliver to the Holders a certificate of the Parent Company duly executed on its
behalf by a Financial Officer of the Parent Company certifying that, prior to
and after giving effect to any such payment, no Event of Default shall have
occurred or exist, and no act, event or condition shall have occurred or exist
which with notice or the lapse of time, or both, would constitute an Event of
Default and containing detailed calculations of the relevant items used to
calculate such compliance with the financial covenants set forth in Section
6.12, in the same form provided in accordance with Section 6.4(d).
Notwithstanding the foregoing, any Credit Party shall be entitled to pay
dividends to another Credit Party without limit on the dollar amount thereof;
provided that (i) no Event of Default shall exist, and no act, event or
condition shall have occurred or exist which with notice or the lapse of time,
or both, would constitute an Event of Default, and (ii) if such dividends are
payable to both a Credit Party and a non-Credit Party minority shareholder, the
aggregate amount of any and all dividends paid or payable to all non-Credit
Party minority shareholders shall not exceed $100,000 per annum;

 

(b) No Credit Party shall alter or amend any Credit Party’s capital structure,
purchase, redeem or otherwise retire any shares of any Credit Party’s Capital
Stock, voluntarily prepay, acquire or anticipate any sinking fund requirement of
any indebtedness, or make any distributions in cash or assets to any Credit
Party’s shareholders or any Credit Party’s Affiliates, except that the Parent
Company may make changes to its capital structure that are otherwise permitted
hereunder and the Credit Parties may make distributions otherwise permitted
under Section 7.6(a);

 

(c) Except as set forth on Schedule 7.6, make any loans, salary advances or
other payments to (i) any shareholders of any Credit Party, unless such
shareholder is also a Credit Party in which the Holders have a perfected
security interest in and to all of its assets constituting Collateral at the
time such loan, salary advance or other payment is made; (ii) any corporation or
other enterprise directly or indirectly owned in whole or in part by any

 

39



--------------------------------------------------------------------------------

shareholder of any Credit Party, unless such corporation or other enterprise is
also a Credit Party in which the Holders have a perfected security interest in
and to all of its assets constituting Collateral at the time such loan, salary
advance or other payment is made or (iii) any other person or entity, provide,
however, that the Credit Parties may pay, make or continue to have outstanding
any of the following:

 

(i) normal and customary operating expenses, travel and expense reimbursements
to salaried employees and trade credit extended to customers of the Credit
Parties’ business;

 

(ii) regularly scheduled salary payments to individuals who are also salaried
employees of any Credit Party;

 

(iii) loans and working capital advances to a Subsidiary of any Credit Party
which is not a Credit Party hereunder, provided that the aggregate amount of all
such loans and advances does not at any time exceed $1,000,000;

 

(iv) the loans(s) described on Schedule 7.6 limited to the corresponding amounts
set forth on Schedule 7.6; and

 

(v) payments made directly by a Credit Party to any Subsidiary or Affiliate of a
Credit Party that is not a Credit Party; provided that such payments made (A) in
the ordinary course of such Credit Party’s business, (ii) for products actually
delivered or services actually performed and (iii) pursuant to an “arms’ length”
transaction (i.e. a transaction that would otherwise be made with an unrelated
and unaffiliated third party).

 

(d) No Borrower shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any encumbrance or restriction on the ability of such Borrower to (i) pay any
dividends or make any other distributions on its Capital Stock or (ii) make or
repay any loans or advances to any Borrower or the Parent Company of such
Subsidiary, except to the extent restricted by the Senior Credit Facility or the
Junior Debt Documents.

 

SECTION 7.7 Transactions with Affiliates. Except as otherwise expressly provided
herein, no Credit Party shall sell or transfer any Property to, or purchase or
acquire any Property from, or otherwise engage in any other transactions with,
any of its officers, directors or Affiliates other than another Credit Party,
except that (i) any Credit Party may engage in the foregoing transactions on
terms that are fair and reasonable and no less favorable to such Credit Party
than it would obtain in a comparable arm’s-length transaction with a Person not
an officer, director or Affiliate, and (ii) the Credit Parties may pay up to
$250,000 per year to ORC International Holdings, Ltd. with respect to expenses
incurred by ORC International Holdings, Ltd. during the year in which such
amounts are transferred.

 

SECTION 7.8 Business of Credit Parties and Subsidiaries.

 

(a) No Credit Party shall engage at any time in any business or business
activity other than those substantially similar to any Borrower’s Business and
business activities reasonably incidental thereto. No Credit Party shall acquire
or create any new Subsidiary unless

 

40



--------------------------------------------------------------------------------

such subsequently acquired or organized Subsidiary joins this Agreement and the
Notes as a Borrower hereunder or a Guaranty Agreement as a Guarantor thereunder
and such other agreements, mortgages, financing statements, landlord waivers,
mortgagee waivers and other documents, together with an opinion of counsel, as
reasonably requested by the Holders, in each case in form and substance
reasonably acceptable to the Holders.

 

(b) No Credit Party shall, nor permit any of its Affiliates to, directly or
indirectly purchase or otherwise acquire, or offer to purchase or otherwise
acquire, any outstanding Notes except by way of payment or prepayment in
accordance with the provisions hereof.

 

(c) No Credit Party shall issue any Disqualified Stock.

 

SECTION 7.9 Investment Company Act. No Credit Party shall become an investment
company subject to registration under the Investment Company Act of 1940, as
amended.

 

SECTION 7.10 Acquisitions. No Credit Party shall acquire all of the Capital
Stock or all or any material portion of the assets of any Person or any division
or line of business of such Person.

 

SECTION 7.11 Prepayments. Except for the Senior Debt, the Notes or Indebtedness
owed to the Borrowers from a Subsidiary, no Credit Party shall prepay any
Indebtedness.

 

SECTION 7.12 Additional Negative Pledges. No Credit Party shall enter into,
assume or become subject to any agreement (a) prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, except under the Senior Credit
Facility and Junior Debt Documents, or (b) requiring the grant of any security
for an obligation if security is given for some other obligation, except for
Permitted Liens.

 

SECTION 7.13 Accounting Changes. No Credit Party shall make any significant
change in accounting treatment or reporting practices, except as required or
permitted by GAAP, or change its fiscal year from its current fiscal year.

 

SECTION 7.14 Stay, Extension and Usury Laws. To the extent permitted under
Applicable Law, each of the Credit Parties covenants and agrees that it will not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, and will use their best efforts to resist any attempts
to claim or take the benefit of, any stay, extension or usury law wherever
enacted, now or at any time hereafter in force, which may affect the covenants
or the performance of their obligations under this Agreement or the Notes. To
the extent permitted under Applicable Law, each of the Credit Parties hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not, by resort to any such law, hinder, delay or impede the execution of
any power herein granted to the Holders, but will suffer and permit the
execution of every such power as though no such law has been enacted.

 

SECTION 7.15 Limitation on Foreign Operations. No Credit Party shall permit (i)
as of the last day of any fiscal quarter of the Borrowers, the Borrowers and
their domestic Subsidiaries to own directly assets (other than Investments)
representing less than 75% of the total consolidated assets of the Parent
Company and its Subsidiaries determined on such date or

 

41



--------------------------------------------------------------------------------

(ii) as of the last day of any fiscal quarter of the Borrowers, the portion of
Net Income for the period of four consecutive fiscal quarters of the Borrowers
then ended which is attributable to Foreign Subsidiaries of the Borrowers to
exceed 25% of Net Income for such period; provided, however, that Net Income
attributable to Foreign Subsidiaries of the Borrowers may exceed 25% for such
period so long as EBITDA for the Borrowers that are organized under the laws of
a jurisdiction of the United States, or any State thereof or of the District of
Columbia shall not be less than $10,000,000.

 

SECTION 7.16 Inconsistent Agreements; Charter Amendments. Except for the Lien
Subordination Agreement and the Subordination Agreement, no Credit Party shall
(i) enter into any agreement or arrangement which would restrict in any material
respect the ability of such Credit Party to fulfill its Obligations under the
Loan Documents, or (ii) supplement, amend or otherwise modify the terms of their
articles or certificate of incorporation or bylaws or any of the Loan Documents
if the effect thereof would reasonably be expected to have a Material Adverse
Effect.

 

(a) Lease Obligations. Except in the ordinary course of business, no Credit
Party shall enter into any new lease of Property, or modify, amend, restate or
renew any lease of Property in effect as of the Closing Date.

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

SECTION 8.1 Events of Default. If any of the following events (“Events of
Default”) occur:

 

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document hereunder or any representation, warranty or certification
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to any Loan Document, proves to have
been materially incorrect when so made, deemed made or furnished;

 

(b) default is made in the payment of any principal on the Notes when due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or by acceleration thereof or otherwise, and such default continues
unremedied for a period of three days;

 

(c) default is made (i) in the payment of any interest on the Notes due under
any Loan Document, when and as the same becomes due and payable, and such
default continues unremedied for a period of five days or (ii) in the payment of
any other amount (other than an amount referred to in (b) or (c)(i) above) due
under any Loan Document, when and as the same becomes due and payable, and such
default continues unremedied for a period of five days after notice thereof from
the Holders to the Borrowers;

 

(d) default is made in the due observance or performance by any Credit Party of
any covenant, condition or agreement contained in Section 6.12 or in Article VII
(other than Sections 7.1, 7.2, 7.4 and 7.7, and other than Section 7.6, except
in the case of a breach caused

 

42



--------------------------------------------------------------------------------

by a declaration or payment to LLR Equity Partners LP and/or LLR Equity Partners
Parallel LLP);

 

(e) default is made in the due observance or performance by any Credit Party of
any covenant, condition or agreement contained in any Loan Document (other than
those specified in (b), (c) or (d) above) and such default continues unremedied
for a period ending the earlier of (i) a period of 15 days from the date such
Credit Party knew of the occurrence of such default and (ii) a period of 15 days
after notice thereof from the Holders to the Borrowers;

 

(f) any default is declared or otherwise occurs under any Material Contract of
any Credit Party and the other party thereto commences exercise of its rights
and remedies under such Material Contract as a consequence of such default
(excluding those defaults pursuant to which the other party thereto has made a
monetary claim of less than $500,000);

 

(g) any default is declared or otherwise occurs (after giving effect to any
applicable notice and/or grace periods) under the Senior Debt, either (i) which
is in the payment of any principal, interest or fees in excess of $100,000 in
the aggregate due thereunder when and as the same becomes due and payable or
(ii) pursuant to which the Senior Lenders have accelerated the maturity thereof;

 

(h) any default is declared or otherwise occurs (after giving effect to any
applicable notice and/or grace periods) under any Indebtedness of any Credit
Party (other than the Senior Debt) in excess of $500,000 individually or in the
aggregate; provided that a default declared or otherwise occurring (after giving
effect to any applicable notice and/or grace periods) under the Junior Debt
shall not be a default under this paragraph (h) if such default under the Junior
Debt is caused solely by a payment block resulting from a covenant default
permitted under Section 4 of the Subordination Agreement;

 

(i) an Act of Bankruptcy or Act of Dissolution shall have occurred with respect
to any Credit Party;

 

(j) one or more judgments for the payment of money in excess of $500,000 to the
extent not fully paid or discharged (excluding any portion thereof that is
covered by a insurance policy issued by an insurance company of recognized
standing and creditworthiness) is rendered against any Credit Party, and the
same shall remain undischarged for a period of 10 consecutive days during which
execution is not effectively stayed, bonded, covered by adequate insurance, or
covered by adequate reserves or any action is legally taken by a judgment
creditor to levy upon assets or properties of any Credit Party to enforce any
such judgment that is not effectively stayed, bonded, covered by adequate
insurance, or covered by adequate reserves;

 

(k) an ERISA Event occurs that in the opinion of the Holders, when taken
together with all other such ERISA Events, could reasonably be expected to
result in liability of any Credit Party and its ERISA Affiliates in an aggregate
amount exceeding $100,000;

 

(l) any execution or attachment shall be issued whereby any substantial part of
the property of any Credit Party shall be taken or attempted to be taken and the
same shall not have been vacated or stayed within 30 days after the issuance
thereof;

 

43



--------------------------------------------------------------------------------

(m) if (i) any Credit Party is debarred or suspended from contracting with any
part of the Government; (ii) a notice of debarment or suspension shall have been
issued to any Credit Party; or (iii) a notice of termination for default or the
actual termination for default of any Material Contract shall have been issued
to or received by any Credit Party, or (iv) a Government investigation or
inquiry relating to any Credit Party and involving fraud, deception, dishonesty
or willful misconduct shall have been commenced in connection with any Material
Contract or any Credit Party’s activities’ or

 

(n) any Guarantor shall repudiate or purport to revoke its guaranty, or any
guaranty of the Obligations hereunder for any reason shall cease to be in full
force and effect as to such Guarantor or shall be judicially declared null and
void as to such Guarantor;

 

then: (i) in every such event other than an Event of Default described in
paragraph (i) above, and at any time thereafter during the continuance of such
event, the Holders of at least 50% of the aggregate outstanding principal amount
of the Notes may by notice to the Borrowers declare the principal amount then
outstanding under the Notes held by such Holder to be forthwith due and payable
in whole or in part, whereupon the principal amount so declared to be due and
payable, together with the Repayment Charge calculated as if such Notes were
prepaid on the date of the Default, if any, all accrued interest thereon and all
other liabilities of the Borrowers accrued hereunder and under any other Loan
Document in respect of such Notes, shall become forthwith due and payable,
without presentment demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrowers, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and (ii) in any
event with respect to an Event of Default described in paragraph (i) above, the
principal of the Notes then outstanding, together with the Repayment Charge
calculated as if the Notes were prepaid on the date of the Default, if any, all
accrued interest thereon and all other liabilities of the Borrowers accrued
hereunder and under any other Loan Document, shall automatically become due and
payable, without presentment demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrowers, anything contained
herein or in any other Loan Document to the contrary notwithstanding. In the
event that the Holders of at least 50% of the aggregate outstanding principal
amount of the Notes have declared the principal amount then outstanding under
the Notes held by such Holders to be forthwith due and payable as set forth in
clause (i) above, then any other Holder may also declare the principal amount
then outstanding under the Notes held by such Holder to be forthwith due and
payable in whole or in part as provided in clause (i) above.

 

SECTION 8.2 Waivers. The Credit Parties waive presentment, demand, notice of
dishonor, and protest, and all demands and notices of any action taken by the
Holders under this Agreement, except as otherwise provided herein.

 

SECTION 8.3 Enforcement Actions. The Holders may, at their option, collect all
or any portion of the Obligations or enforce against the Credit Parties any of
their respective rights and remedies with respect to the Obligations including,
but not limited to: (a) commencing or pursuing legal proceedings to collect any
amounts owed with respect to or to otherwise enforce the Obligations; (b)
executing upon, or otherwise enforcing, any judgment obtained with respect to
the payment or performance of the Obligations; or (c) exercising any remedies
under the Security Documents.

 

44



--------------------------------------------------------------------------------

SECTION 8.4 Costs. The Credit Parties shall pay all reasonable expenses of any
nature, whether incurred in or out of court, and whether incurred before or
after the Notes shall become due at their maturity date or otherwise (including,
but not limited to, reasonable attorneys’ fees and costs) which the Holders may
reasonably incur in connection with the collection or enforcement of any of the
Obligations. The Holders are authorized to pay at any time and from time to time
any or all of such expenses, to add the amount of such payment to the amount of
principal outstanding under the Notes, and to charge interest thereon at the
rate specified in the Notes.

 

SECTION 8.5 Set-off. Subject to the Lien Subordination Agreement, upon the
occurrence and during the continuance of any Event of Default, each Holder is
hereby authorized at any time and from time to time without notice to any Credit
Party (any such notice being expressly waived by such Credit Party) and, to the
fullest extent permitted by Applicable Law, to set off and to apply any and all
balances, credits, deposits (general or special, time or demand, provisional or
final), accounts or moneys at any time held and other indebtedness at any time
owing by such Holder to or for the account of such Credit Party against any and
all of the obligations of the Credit Parties now or hereafter existing under
this Agreement or any other agreement or instrument delivered by such Credit
Party to such Holder in connection therewith, whether or not such Holder shall
have made any demand hereunder or thereunder and although such obligations may
be contingent or unmatured. The rights of the Holders under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which they may have. A Holder shall give the Credit Party
notice of any set-off hereunder after such set-off has occurred.

 

SECTION 8.6 Remedies Non-Exclusive. None of the rights, remedies, privileges or
powers of the Holders expressly provided for herein are exclusive, but each of
them is cumulative with, and in addition to, every other right, remedy,
privilege and power now or hereafter existing in favor of each of the Holders,
whether pursuant to the other Loan Documents, at law or in equity, by statute or
otherwise.

 

ARTICLE IX.

MISCELLANEOUS

 

SECTION 9.1 Notices. Notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

 

(a) if to the Borrowers, Opinion Research Corporation, Attention: Mr. Kevin
Croke (Facsimile No. 609-419-1901); with a copy to Wolf, Block, Schorr and
Solis-Cohen LLP, Attention: David Gitlin, Esq. (Facsimile No. 215-977-2334); and

 

(b) if to the Holders, Allied Capital Corporation, at its offices at 1919
Pennsylvania Avenue, N.W., Washington, D.C. 20006, Attention: Frank Izzo
(Facsimile No. 202-659-2053); with a copy to Piper Rudnick LLP, 1200 Nineteenth
Street, N.W., Washington, D.C. 20036, Attention Anthony H. Rickert (Facsimile
No. 202-223-2085).

 

45



--------------------------------------------------------------------------------

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given (i) two
Business Days after being sent by registered or certified mail, return receipt
requested, postage prepaid or (ii) one Business Day after being sent via a
reputable nationwide overnight courier service guaranteeing next Business Day
delivery or (iii) on the date on which it is sent by facsimile transmission with
acknowledgement of receipt at the number to which it is required to be sent in
each case to the intended recipient as set forth above.

 

SECTION 9.2 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Credit Parties herein and in the certificates or
other instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Holders and shall survive the making by the Holders of the
investment, regardless of any investigation made by the Holders or on their
behalf and shall continue in full force and effect as long as the principal of
or any accrued interest on the Notes is outstanding and unpaid.

 

SECTION 9.3 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Parent Company, the Borrowers and the Holders, and
when the Holders shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective permitted successors and assigns.

 

SECTION 9.4 Successors and Assigns.

 

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Parent Company, the Borrowers or the Holders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.

 

(b) The Parent Company and the Borrowers shall not assign or delegate any of
their rights or duties hereunder without the prior written consent of the
Holders, and any attempted assignment or delegation without such consent shall
be null and void. The Holders may assign or delegate any of its rights or duties
hereunder or under the Notes in accordance with Section 9.19.

 

SECTION 9.5 Expenses; Indemnity.

 

(a) The Borrowers will pay to Allied Capital both a structuring fee of $15,909
and closing points of $50,000, and all reasonable out-of-pocket expenses
incurred by the Holders in connection with the preparation and administration of
this Agreement and the other Loan Documents, in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions hereby or thereby contemplated shall be consummated), in connection
with the enforcement or protection of its rights in relation to this Agreement
and the other Loan Documents, including any suit, action, claim or other
activity of the Holders to collect or otherwise enforce the Obligations or any
portion thereof, or in connection with the Transaction, including, without
limitation, the reasonable fees, charges and disbursements of Piper Rudnick LLP,
counsel for the Holders, and, in connection with any such

 

46



--------------------------------------------------------------------------------

enforcement or protection, the reasonable fees, charges and disbursements of any
other counsel for the Holders.

 

(b) The Credit Parties, jointly and severally, agree to indemnify each Holder,
and its respective directors, officers, employees and agents (each such Person
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including reasonable counsel fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties thereto of their respective obligations thereunder or the
consummation of the Transaction and the other transactions contemplated thereby,
(ii) the use of the proceeds of the investment, (iii) any claim, litigation
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto, or (iv) any actual or alleged presence or Release
of Hazardous Materials on any property owned or operated by the Credit Parties,
or any Environmental Claim related in any way to any Credit Party; provided that
such indemnity shall not as to any Indemnitee be available to the extent it
resulted from the gross negligence or willful misconduct of such Indemnitee.

 

(c) Notwithstanding any provision to the contrary, the provisions of this
Section 9.5 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of the Notes, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Holders. All amounts
due under this Section 9.5 shall be payable on written demand therefor.

 

SECTION 9.6 Waiver of Consequential and Punitive Damages. Each of the Credit
Parties and the Holders hereby waive to the fullest extent permitted by
Applicable Law all claims to consequential and punitive damages in any lawsuit
or other legal action brought by any of them against any other of them in
respect of any claim among or between any of them arising under this Agreement,
the other Loan Documents, or any other agreement or agreements between or among
any of them at any time, including any such agreements, whether written or oral,
made or alleged to have been made at any time prior to the Closing Date, and all
agreements made hereafter or otherwise, and any and all claims arising under
common law or under any statute of any state or the United States of America,
including any thereof in contract, tort, strict liability or otherwise, whether
any such claims be now existing or hereafter arising, now known or unknown. The
Holders and the Credit Parties acknowledge and agree that this waiver of claims
for consequential damages and punitive damages is a material element of the
consideration for this Agreement.

 

SECTION 9.7 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF MARYLAND (EXCLUDING
CONFLICTS OF LAWS PROVISIONS).

 

47



--------------------------------------------------------------------------------

SECTION 9.8 Waivers; Amendment.

 

(a) No failure or delay of a Holder in exercising any power or right hereunder
or under any other Loan Document shall operate as a waiver thereof nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Holders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that it would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Credit Parties therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on the Credit
Parties in any case shall entitle the Credit Parties to any other or further
notice or demand in similar or other circumstances.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Parent Company, the Borrowers and the Holders in accordance with Section
9.16.

 

SECTION 9.9 Interest Rate Limitation. If at any time the interest rate
applicable to the Notes, together with all fees, charges, and other amounts
which are treated under Applicable Law as interest thereunder (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Holders holding
the Notes in accordance with Applicable Law, the rate of interest payable in
respect of the Notes, together with all Charges payable in respect thereof shall
be limited to the Maximum Rate. If, from any circumstance whatsoever, the Holder
shall ever receive anything of value deemed Charges by Applicable Law in excess
of the maximum lawful amount, an amount equal to any excessive Charges shall be
applied to the reduction of the principal balance owing under the Notes in the
inverse order of maturity (whether or not then due) or at the option of the
Holder be paid over to the Borrowers, and not to the payment of Charges. All
Charges (including any amounts or payments deemed to be Charges) paid or agreed
to be paid to the Holder shall, to the extent permitted by Applicable Law, be
amortized, prorated, allocated, and spread throughout the full period until
payment in full of the principal balance of the Notes so that the Charges
thereof for such full period will not exceed the maximum amount permitted by
Applicable Law.

 

SECTION 9.10 Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

 

SECTION 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS

 

48



--------------------------------------------------------------------------------

AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

SECTION 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any way, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 9.13 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract and shall become effective as provided in Section 9.3. Delivery
of an executed signature page to this Agreement by facsimile transmission shall
be as effective as delivery of a manually signed counterpart of this Agreement.

 

SECTION 9.14 Heading. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of or to be taken into consideration in interpreting,
this Agreement.

 

SECTION 9.15 Jurisdiction; Consent to Service of Process.

 

(a) Each of the Credit Parties hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any Maryland
State court or Federal court of the United States of America sitting in the
State of Maryland, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in the
State of Maryland or, to the extent permitted by law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Applicable Law. Nothing
in this Agreement shall affect any right that the Holders may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against such Credit Party or their properties in the courts of any
jurisdiction.

 

(b) Each of the Credit Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or

 

49



--------------------------------------------------------------------------------

hereafter have to the laying of venue of any suit action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any Maryland
state or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by Applicable Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.1. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Applicable Law.

 

SECTION 9.16 Consents and Approvals; Defaults.

 

(a) Subject to the terms of Section 9.16(b), to the extent that (i) the terms of
this Agreement or any of the other Loan Documents require any Borrower to obtain
the consent or approval of the Holders, (ii) the Borrowers seek an amendment to
or termination of any of the terms of this Agreement or any of the Loan
Documents, or (iii) the Borrowers seek a waiver of any right granted to the
Holders under this Agreement or any of the Loan Documents, such consent,
approval, action, termination, amendment or waiver (each, an “Approval”) shall
be made by the Holders of Notes representing at least 50.1% of the aggregate
principal amount outstanding under all of the Notes.

 

(b) Notwithstanding anything to the contrary contained in Section 9.16(a), the
Holders shall not, without the prior written consent and approval of all of the
affected Holders, amend, modify, terminate or obtain a waiver of any provision
of this Agreement or any of the Loan Documents, which will have the effect of
(i) reducing the principal amount of any Notes or of any payment required to be
made to the Holders hereunder, or modifying the terms of a payment or prepayment
thereof; (ii) reducing the Interest Rate, or extend the time for payment of
interest under any Notes; or (iii) releasing the Parent Company, any Borrower,
any Guarantor or other obligor from any obligation under this Agreement or any
of the other Loan Documents.

 

(c) Each Holder agrees that, for the benefit of the other Holders, any proceeds
received upon enforcement by such Holder of its rights and remedies under this
Agreement, will be divided, pro rata, among all Holders.

 

SECTION 9.17 Relationship of the Parties; Advice of Counsel. This Agreement
provides for the making of an investment by each Holder, in its capacity as a
lender, in the Borrowers, in their capacity as Borrowers, and for the payment of
interest and repayment of principal by the Borrowers to the Holders. The
provisions herein for compliance with financial covenants, if any, and delivery
of financial statements are intended solely for the benefit of the Holders to
protect their interests as lenders in assuring payments of interest and
repayment of principal, and nothing contained in this Agreement shall be
construed as permitting or obligating the Holders to act as a financial or
business advisor or consultant to the Borrowers, as permitting or obligating the
Holders to control any Borrower or to conduct any Borrower’s operations, as
creating any fiduciary obligation on the part of the Holders to any Borrower, or
as creating any joint venture, agency or other relationship between the parties
other than as explicitly and specifically stated in this Agreement. The Holders
are not (and shall not be construed as) a partner, joint venturer, alter-ego,
manager, controlling person, operator or other business participant of any kind
of any Borrower; neither the Holders nor any Borrower intends that the

 

50



--------------------------------------------------------------------------------

Holders assume such status, and, accordingly, the Holders shall not be deemed
responsible for (or a participant in) any acts or omissions of any Borrower or
any of its partners. Each of the Holders and the Borrowers represent and warrant
to the other that it has had the advice of experienced counsel of its own
choosing in connection with the negotiation and execution of this Agreement and
with respect to all matters contained herein.

 

SECTION 9.18 Confidentiality Each of the Holders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed: (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by Applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any permitted transferee of any of its
rights or obligations under this Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of any Borrower or its
Subsidiaries; (g) with the consent of the Borrowers; or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Holder on a nonconfidential basis
from a source other than the Borrowers or the Parent Company provided that such
source is not bound by a confidentiality agreement. For the purposes of this
Section, “Information” means all information received from the Parent Company,
the Borrowers or their Subsidiaries relating to the Parent Company, the
Borrowers or their Subsidiaries or their respective businesses, other than any
such information that is available to any Holder on a nonconfidential basis
prior to disclosure by the Parent Company, the Borrowers or their respective
Subsidiaries; provided that, in the case of information received from the Parent
Company, the Borrowers or any Subsidiary after the date hereof, such information
is clearly identified (in a reasonable manner) at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. In any event, however, each Holder may
disclose to any and all Persons without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated hereby and by the
other Loan Documents and all materials of any kind (including opinions or other
tax analyses) that are provided to the Holders relating to such tax treatment
and tax structure; it being understood that this authorization is retroactively
effective to the commencement of the first discussions between or among any of
the parties regarding the transactions contemplated hereby and by the other Loan
Documents.

 

SECTION 9.19 Registration and Transfer of Notes.

 

(a) The Borrowers will keep at its principal office a register in which the
Borrowers will provide for the registration of the Notes and their transfer. The
Borrowers may treat any Person in whose name any Note is registered on such
register as the owner thereof for the purpose of receiving payment of the
principal of and interest on such Note and for all other

 

51



--------------------------------------------------------------------------------

purposes, whether or not such Note shall be overdue, and the Borrowers shall not
be affected by any notice to the contrary from any Person other than the
applicable Holder. All references in this Agreement to a “Holder” of any Note
shall mean the Person in whose name such Note is at the time registered on such
register.

 

(b) Upon surrender of any Note for registration of transfer or for exchange to
the Borrowers at its principal office, the Borrowers at their expense will
execute and deliver in exchange therefor a new Note or Notes, as the case may
be, of the same type in denominations of at least $100,000 (except a Note may be
issued in a lesser principal amount if the unpaid principal amount of the
surrendered Note is not evenly divisible by, or is less than, $100,000), as
requested by the holder or transferee, which aggregate the unpaid principal
amount of such Note, registered as such holder or transferee may request, dated
so that there will be no loss of interest on such surrendered Note and otherwise
of like tenor.

 

(c) Upon receipt of evidence reasonably satisfactory to the Borrowers of the
loss, theft, destruction or mutilation of any Note and, in the case of any such
loss, theft or destruction of any Note, upon delivery of an indemnity bond in
such reasonable amount as the Borrowers may determine (or an unsecured indemnity
agreement from the Holder reasonably satisfactory to the Borrowers), or, in the
case of any such mutilation, upon the surrender of such Note for cancellation to
the Borrowers at their principal office, the Borrowers at their expense will
execute and deliver, in lieu thereof, a new Note of the same class and of like
tenor, dated so that there will be no loss of interest on (and registered in the
name of the holder of) such lost, stolen, destroyed or mutilated Note. Any Note
in lieu of which any such new Note has been so executed and delivered by the
Borrowers shall be deemed to be not outstanding for any purpose of this
Agreement.

 

{Signatures next page}

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS: OPINION RESEARCH CORPORATION, a Delaware corporation By:  
/s/    KEVIN P. CROKE            

Name:

  Kevin P. Croke    

Title:

  EVP – Corporate Finance

ORC INC., a Delaware corporation

By:   /s/    KEVIN P. CROKE            

Name:

  Kevin P. Croke    

Title:

  President MACRO INTERNATIONAL INC., a
Delaware corporation By:   /s/    KEVIN P. CROKE            

Name:

  Kevin P. Croke    

Title:

  Asst. Secretary

ORC PROTEL, INC., a Delaware corporation

By:   /s/    KEVIN P. CROKE            

Name:

  Kevin P. Croke    

Title:

  Secretary SOCIAL AND HEALTH SERVICES, LTD., a Maryland corporation By:  
/s/    KEVIN P. CROKE            

Name:

  Kevin P. Croke    

Title:

  Secretary

 

SIGNATURE PAGE TO LOAN AGREEMENT

 



--------------------------------------------------------------------------------

ORC HOLDINGS, LTD., an English company

By:   /s/    KEVIN P. CROKE            

Name:

  Kevin P. Croke    

Title:

  Authorized Signatory

O.R.C. INTERNATIONAL, LTD,

an English company

By:   /s/    KEVIN P. CROKE            

Name:

  Kevin P. Croke    

Title:

  Authorized Signatory ALLIED CAPITAL:

ALLIED CAPITAL CORPORATION

By:   /s/    FRANK IZZO            

Name:

  Frank Izzo    

Title:

  Principal

 

SIGNATURE PAGE TO LOAN AGREEMENT

 